Exhibit 10.11

 

EXECUTION VERSION

 

EXHIBIT G TO
FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

 

FIRST LIEN PLEDGE AND SECURITY AGREEMENT

 

dated as of October 26, 2007

 

among

 

CHEM RX CORPORATION,

 

EACH OF THE OTHER GRANTORS PARTY HERETO

 

and

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY,

 

as the Collateral Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

ARTICLE I DEFINITIONS

1

Section 1.01

General Definitions

1

Section 1.02

Definitions; Interpretation

7

 

 

 

ARTICLE II GRANT OF SECURITY

7

Section 2.01

Grant of Security

7

Section 2.02

Certain Limited Exclusions

8

 

 

 

ARTICLE III SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

9

Section 3.01

Security for Obligations

9

Section 3.02

Continuing Liability Under Collateral

9

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES AND COVENANTS

9

Section 4.01

Generally

9

Section 4.02

Equipment and Inventory

11

Section 4.03

Receivables

12

Section 4.04

Investment Related Property

13

Section 4.05

Pledged Equity Interests

15

Section 4.06

Pledged Debt

17

Section 4.07

Investment Accounts

17

Section 4.08

Material Contracts

18

Section 4.09

Letter of Credit Rights

19

Section 4.10

Intellectual Property

19

Section 4.11

Commercial Tort Claims

22

 

 

 

ARTICLE V FURTHER ASSURANCES; ADDITIONAL GRANTORS

22

Section 5.01

Further Assurances

22

Section 5.02

Additional Grantors

23

 

 

 

ARTICLE VI COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

23

Section 6.01

Power of Attorney

23

Section 6.02

No Duty on the Part of Collateral Agent or Secured Parties

24

 

 

 

ARTICLE VII REMEDIES

25

Section 7.01

Generally

25

Section 7.02

Application of Proceeds

26

Section 7.03

Sales on Credit

26

Section 7.04

Deposit Accounts

27

Section 7.05

Investment Related Property

27

Section 7.06

Intellectual Property

27

Section 7.07

Cash Proceeds

28

 

 

 

ARTICLE VIII COLLATERAL AGENT

29

 

 

 

ARTICLE IX CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

29

 

 

 

ARTICLE X STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

29

 

i

--------------------------------------------------------------------------------


 

ARTICLE XI MISCELLANEOUS.

30

 

ii

--------------------------------------------------------------------------------


 

SCHEDULE 4.01 — GENERAL INFORMATION

 

SCHEDULE 4.02 — LOCATION OF EQUIPMENT AND INVENTORY

 

SCHEDULE 4.05 — INVESTMENT RELATED PROPERTY

 

SCHEDULE 4.09 — DESCRIPTION OF LETTERS OF CREDIT

 

SCHEDULE 4.10 — INTELLECTUAL PROPERTY EXCEPTIONS

 

SCHEDULE 4.11 — COMMERCIAL TORT CLAIMS

 

EXHIBIT A – PLEDGE SUPPLEMENT

 

EXHIBIT B – FIRST LIEN TRADEMARK SECURITY AGREEMENT

 

EXHIBIT C – FIRST LIEN COPYRIGHT SECURITY AGREEMENT

 

EXHIBIT D – FIRST LIEN PATENT SECURITY AGREEMENT

 

iii

--------------------------------------------------------------------------------


 

This FIRST LIEN PLEDGE AND SECURITY AGREEMENT, dated as of October 26, 2007
(this “Agreement”), between EACH OF THE UNDERSIGNED, whether as an original
signatory hereto or as an Additional Grantor (as herein defined) (each, a
“Grantor”), and Canadian Imperial Bank of Commerce, New York Agency, as
Collateral Agent for the Secured Parties (as herein defined) (in such capacity
as Collateral Agent, the “Collateral Agent”).

 

RECITALS:

 

WHEREAS, reference is made to that certain First Lien Credit and Guaranty
Agreement, dated as of the date hereof (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Chem Rx Corporation (formerly Paramount Acquisition Corp.), a
Delaware corporation (“Company”), certain subsidiaries of the Company, as
Guarantors, the lenders party thereto from time to time (the “Lenders”), CIBC
WORLD MARKETS CORP., as Sole Lead Arranger and Sole Book Runner, and CANADIAN
IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY, as Administrative Agent (in such
capacity, the “Administrative Agent”) and Collateral Agent;

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Grantors may enter into one or more Hedge Agreements with one or more Lender
Counterparties;

 

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders and Lender Counterparties as set forth in the Credit Agreement and
the Hedge Agreements, respectively, each Grantor has agreed to secure such
Grantor’s Obligations under the Loan Documents and the Hedge Agreements as set
forth herein; and

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and the Collateral Agent agree as
follows:

 


ARTICLE I

DEFINITIONS


 

Section 1.01           General Definitions. In this Agreement, the following
terms shall have the following meanings:

 

“Account Debtor” shall mean each Person who is obligated on a Receivable or any
Supporting Obligation related thereto.

 

“Accounts” shall mean all “accounts” as defined in Article 9 of the UCC
including Health-Care Insurance Receivables.

 

“Additional Grantors” shall have the meaning assigned in Section 5.02.

 

“Administrative Agent” shall have the meaning set forth in the recitals.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Assigned Agreements” shall mean all agreements and contracts to which such
Grantor is a party as of the date hereof, or to which such Grantor becomes a
party after the date hereof, including, without limitation, each Material
Contract, as each such agreement may be amended, supplemented, restated or
otherwise modified from time to time.

 

--------------------------------------------------------------------------------


 

“Borrower” shall have the meaning set forth in the preamble.

 

“Cash Proceeds” shall have the meaning assigned in Section 7.07.

 

“Chattel Paper” shall mean all “chattel paper” as defined in Article 9 of the
UCC, including, without limitation, “electronic chattel paper” or “tangible
chattel paper”, as each term is defined in Article 9 of the UCC.

 

“Collateral” shall have the meaning assigned in Section 2.01.

 

“Collateral Account” means any account established by the Collateral Agent for
the purpose of serving as a collateral account under this Agreement.

 

“Collateral Agent” shall have the meaning set forth in the preamble.

 

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.

 

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

“Commercial Tort Claims” shall mean all “commercial tort claims” as defined in
Article 9 of the UCC, including, without limitation, all commercial tort claims
listed on Schedule 4.11 (as such schedule may be amended or supplemented from
time to time).

 

“Commodities Accounts” (i) shall mean all “commodity accounts” as defined in
Article 9 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.05(A) under the heading “Commodities Accounts” (as
such schedule may be amended or supplemented from time to time).

 

“Company” shall have the meaning set forth in the recitals.

 

“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.10(B) (as such schedule may be amended or supplemented from time
to time).

 

“Copyrights” shall mean all United States and foreign copyrights (including
Community designs), including but not limited to copyrights in software and
databases, and all Mask Works (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered, and with respect to any and
all of the foregoing: (i) all registrations and applications therefor including,
without limitation, the registrations and applications referred to in Schedule
4.10(A) (as such schedule may be amended or supplemented from time to time),
(ii) all extensions and renewals thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all rights to sue for past, present and future
infringements thereof, and (v) all Proceeds of the foregoing, including, without
limitation, licenses, royalties, income, payments, claims, damages, and proceeds
of suit.

 

2

--------------------------------------------------------------------------------


 

“Credit Agreement” shall have the meaning set forth in the recitals.

 

“Deposit Accounts” (i) shall mean all “deposit accounts” as defined in Article 9
of the UCC and (ii) shall include, without limitation, all of the accounts
listed on Schedule 4.05(A) under the heading “Deposit Accounts” (as such
schedule may be amended or supplemented from time to time).

 

“Documents” shall mean all “documents” as defined in Article 9 of the UCC.

 

“Equipment” shall mean:  (i) all “equipment” as defined in Article 9 of the UCC,
(ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools (in each case, regardless of whether characterized as equipment under the
UCC) and (iii) all accessions or additions thereto, all parts thereof, whether
or not at any time of determination incorporated or installed therein or
attached thereto, and all replacements therefor, wherever located, now or
hereafter existing, including any fixtures.

 

“Event of Default” means each of the conditions or events set forth in Section
8.01 of the Credit Agreement.

 

“General Intangibles” (i) shall mean all “general intangibles” as defined in
Article 9 of the UCC, including “payment intangibles” also as defined in Article
9 of the UCC and (ii) shall include, without limitation, all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations, all Assigned Agreements and all
Intellectual Property (in each case, regardless of whether characterized as
general intangibles under the UCC).

 

“Goods” (i) shall mean all “goods” as defined in Article 9 of the UCC and (ii)
shall include, without limitation, all Inventory and Equipment (in each case,
regardless of whether characterized as goods under the UCC).

 

“Grantor” shall have the meaning set forth in the preamble.

 

“Health-Care Insurance Receivable” shall mean all “health-care insurance
receivable” as defined in Article 9 of the UCC.

 

“Instruments” shall mean all “instruments” as defined in Article 9 of the UCC.

 

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

 

“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

 

“Internal Revenue Code” shall mean the United States Internal Revenue Code of
1986, as amended from time to time.

 

“Inventory” shall mean (i) all “inventory” as defined in Article 9 of the UCC
and (ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods, and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in any Grantor’s business; and all goods which are
returned to or repossessed by any Grantor,

 

3

--------------------------------------------------------------------------------


 

all computer programs embedded in any goods and all accessions thereto and
products thereof (in each case, regardless of whether characterized as inventory
under the UCC).

 

“Investment Accounts” shall mean the Collateral Account, Securities Accounts,
Commodities Accounts and Deposit Accounts.

 

“Investment Related Property” shall mean:  (i) all “investment property” (as
such term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit, excluding, in any case, stock or interests in any Consent
Subsidiary.

 

“Lenders” shall have the meaning set forth in the recitals.

 

“Letter of Credit Right” shall mean “letter-of-credit right” as defined in
Article 9 of the UCC.

 

“Loan Documents” shall mean the Credit Agreement, the other Loan Documents (as
defined in the Credit Agreement) and the Hedge Agreements.

 

“Money” shall mean “money” as defined in the UCC.

 

“Non-Assignable Contract” shall mean any agreement, contract or license to which
any Grantor is a party that by its terms purport to restrict or prevent the
assignment or granting of a security interest therein (either by its terms or by
any federal or state statutory prohibition or otherwise irrespective of whether
such prohibition or restriction is enforceable under Section 9-406 through 409
of the UCC).

 

“Patent Licenses” shall mean all agreements providing for the granting of any
right in or to Patents (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule 4.10(D)
(as such schedule may be amended or supplemented from time to time).

 

“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Schedule 4.10(C) hereto (as such schedule may be
amended or supplemented from time to time), (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (ii) all rights corresponding thereto throughout the world, (ii) all
inventions and improvements described therein, (iv) all rights to sue for past,
present and future infringements thereof, (v) all licenses, claims, damages, and
proceeds of suit arising therefrom, and (v) all Proceeds of the foregoing,
including, without limitation, licenses, royalties, income, payments, claims,
damages, and proceeds of suit.

 

“Pledge Supplement” shall mean any supplement to this agreement in substantially
the form of Exhibit A.

 

“Pledged Debt” shall mean all Indebtedness owed to such Grantor, including,
without limitation, all Indebtedness described on Schedule 4.05(A) under the
heading “Pledged Debt” (as such schedule may be amended or supplemented from
time to time), issued by the obligors named therein, the instruments evidencing
such Indebtedness, and all interest, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Indebtedness.

 

4

--------------------------------------------------------------------------------


 

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests.

 

“Pledged LLC Interests” shall mean all interests in any limited liability
company including, without limitation, all limited liability company interests
listed on Schedule 4.05(A) under the heading “Pledged LLC Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such limited liability company interests and any interest
of such Grantor on the books and records of such limited liability company or on
the books and records of any securities intermediary pertaining to such interest
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests, excluding, in any case, interests in any
Consent Subsidiary.

 

“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Schedule 4.05(A) under the heading “Pledged Partnership Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such partnership interests and any interest of such Grantor
on the books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests, excluding, in any case, interests in any Consent Subsidiary.

 

“Pledged Stock” shall mean all shares of capital stock owned by such Grantor,
including, without limitation, all shares of capital stock described on Schedule
4.05(A) under the heading “Pledged Stock” (as such schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares or on the books of any securities intermediary pertaining
to such shares, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares, excluding, in any case, capital stock of any
Consent Subsidiary.

 

“Pledged Trust Interests” shall mean all interests in a Delaware business trust
or other trust including, without limitation, all trust interests listed on
Schedule 4.05(A) under the heading “Pledged Trust Interests” (as such schedule
may be amended or supplemented from time to time) and the certificates, if any,
representing such trust interests and any interest of such Grantor on the books
and records of such trust or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such trust interests, excluding, in
any case, trust interests in any Consent Subsidiary.

 

“Proceeds” shall mean:  (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Related
Property and (iii) whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.

 

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of

 

5

--------------------------------------------------------------------------------


 

Grantor’s rights, if any, in any goods or other property giving rise to such
right to payment and all Collateral Support and Supporting Obligations related
thereto and all Receivables Records.

 

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors or secured parties, and
certificates, acknowledgments, or other writings, including, without limitation,
lien search reports, from filing or other registration officers, (iv) all credit
information, reports and memoranda relating thereto and (v) all other written or
nonwritten forms of information related in any way to the foregoing or any
Receivable.

 

“Record” shall have the meaning specified in Article 9 of the UCC.

 

“Secured Obligations” shall have the meaning assigned in Section 3.01.

 

“Secured Parties” shall mean the Lenders and the Lender Counterparties and shall
include, without limitation, all former Lenders and Lender Counterparties to the
extent that any Obligations owing to such Persons were incurred while such
Persons were Lenders or Lender Counterparties and such Obligations have not been
paid or satisfied in full.

 

“Securities Accounts” (i) shall mean all “securities accounts” as defined in
Article 8 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.05(A) under the heading “Securities Accounts” (as
such schedule may be amended or supplemented from time to time).

 

“Supporting Obligation” shall mean all “supporting obligations” as defined in
Article 9 of the UCC.

 

“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.10(F) (as such schedule may be amended or supplemented from time
to time).

 

“Trademarks” shall mean all United States, state and foreign trademarks, trade
names, corporate names, company names, business names, fictitious business
names, internet domain names, trade styles, service marks, certification marks,
collective marks, logos, other source or business identifiers, designs and
general intangibles of a like nature, all registrations and applications for any
of the foregoing including, but not limited to the registrations and
applications referred to in Schedule 4.10(E) (as such schedule may be amended or
supplemented from time to time), all extensions or renewals of any of the
foregoing, all of the goodwill of the business connected with the use of and
symbolized by the foregoing, the right to sue for past, present and future
infringement or dilution of any of the foregoing or for any injury to goodwill,
and all proceeds of the foregoing, including, without limitation, licenses,
royalties, income, payments, claims, damages, and proceeds of suit.

 

“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder) including,

 

6

--------------------------------------------------------------------------------


 

without limitation, each agreement referred to in Schedule 4.10(G) (as such
schedule may be amended or supplemented from time to time).

 

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all Proceeds
of the foregoing, including, without limitation, licenses, royalties, income,
payments, claims, damages, and proceeds of suit.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York or, when the context implies, the Uniform Commercial Code
as in effect from time to time in any other applicable jurisdiction.

 

“United States” shall mean the United States of America.

 

Section 1.02           Definitions; Interpretation. All capitalized terms used
herein (including the preamble and recitals hereto) and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement or, if
not defined therein, in the UCC. References to “Sections,” “Exhibits” and
“Schedules” shall be to Sections, Exhibits and Schedules, as the case may be, of
this Agreement unless otherwise specifically provided. Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not nonlimiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. If any conflict or inconsistency
exists between this Agreement and the Credit Agreement, the Credit Agreement
shall govern. All references herein to provisions of the UCC shall include all
successor provisions under any subsequent version or amendment to any Article of
the UCC.

 


ARTICLE II

GRANT OF SECURITY


 

Section 2.01           Grant of Security. Each Grantor hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, a security interest
and continuing lien on all of such Grantor’s right, title and interest in, to
and under all personal property of such Grantor including, but not limited to
the following, in each case whether now owned or existing or hereafter acquired
or arising and wherever located (all of which being hereinafter collectively
referred to as the “Collateral”):

 

(A)           ACCOUNTS;

 

(B)           CHATTEL PAPER;

 

(C)           DOCUMENTS;

 

(D)           GENERAL INTANGIBLES;

 

7

--------------------------------------------------------------------------------


 

(E)           GOODS;

 

(F)            INSTRUMENTS;

 

(G)           INSURANCE;

 

(H)           INTELLECTUAL PROPERTY;

 

(I)            INVESTMENT RELATED PROPERTY;

 

(J)            LETTER OF CREDIT RIGHTS;

 

(K)           MONEY;

 

(L)            RECEIVABLES AND RECEIVABLE RECORDS;

 

(M)          COMMERCIAL TORT CLAIMS;

 

(N)           TO THE EXTENT NOT OTHERWISE INCLUDED ABOVE, ALL COLLATERAL
RECORDS, COLLATERAL SUPPORT AND SUPPORTING OBLIGATIONS RELATING TO ANY OF THE
FOREGOING; AND

 

(O)           TO THE EXTENT NOT OTHERWISE INCLUDED ABOVE, ALL PROCEEDS,
PRODUCTS, ACCESSIONS, RENTS AND PROFITS OF OR IN RESPECT OF ANY OF THE
FOREGOING.

 

Section 2.02           Certain Limited Exclusions. Notwithstanding anything
herein to the contrary, in no event shall the Collateral include or the security
interest granted under Section 2.01 hereof attach to any lease, license,
Receivable, General Intangible, Investment Account, contract, property rights or
agreement to which any Grantor is a party or any of its rights or interests
thereunder if and for so long as the grant of such security interest or
inclusion in the Collateral shall constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of any Grantor
therein or (ii) in a breach or termination pursuant to the terms of, or a
default under, or violate, any lease, license, Receivable, General Intangible,
Investment Account, contract property rights or agreement to which any Grantor
is a party or pursuant to any applicable laws or requirement of a Governmental
Authority or any Governmental Authorization (other than to the extent that any
such term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408
or 9-409 of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or
requirement of a Governmental Authority or any Governmental Authorization or
principles of equity), provided however that the Collateral shall include and
such security interest shall attach immediately at such time as the condition
causing such abandonment, invalidation or unenforceability or breach,
termination, default or violation shall be remedied and to the extent severable,
shall attach immediately to any portion of such Lease, license, Receivable,
General Intangible, Investment Account, contract, property rights, agreement or
other property or asset that does not result in any of the consequences
specified in (i) or (ii) above.

 


ARTICLE III

SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE


 

Section 3.01           Security for Obligations. This Agreement secures, and the
Collateral is collateral security for, the prompt and complete payment or
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the

 

8

--------------------------------------------------------------------------------


 

payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a) (and any
successor provision thereof)), of all Obligations with respect to every Grantor
(the “Secured Obligations”).

 

Section 3.02           Continuing Liability Under Collateral. Notwithstanding
anything herein to the contrary, (i) each Grantor shall remain liable for all
obligations under the Collateral and nothing contained herein is intended or
shall be a delegation of duties to the Collateral Agent or any Secured Party,
(ii) each Grantor shall remain liable under each of the agreements included in
the Collateral, including, without limitation, any agreements relating to
Pledged Partnership Interests or Pledged LLC Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Collateral Agent nor any
Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto nor shall the Collateral Agent nor any Secured Party have any
obligation to make any inquiry as to the nature or sufficiency of any payment
received by it or have any obligation to take any action to collect or enforce
any rights under any agreement included in the Collateral, including, without
limitation, any agreements relating to Pledged Partnership Interests or Pledged
LLC Interests, and (iii) the exercise by the Collateral Agent of any of its
rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.

 


ARTICLE IV

REPRESENTATIONS AND WARRANTIES AND COVENANTS


 

Section 4.01           Generally.

 

(a)           Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date and on each Credit Date, that:

 

(I)            IT HAS INDICATED ON SCHEDULE 4.01(A)(AS SUCH SCHEDULE MAY BE
AMENDED OR SUPPLEMENTED FROM TIME TO TIME): (W) THE TYPE OF ORGANIZATION OF SUCH
GRANTOR, (X) THE JURISDICTION OF ORGANIZATION OF SUCH GRANTOR, (Y) ITS
ORGANIZATIONAL IDENTIFICATION NUMBER AND (Z) THE JURISDICTION WHERE THE CHIEF
EXECUTIVE OFFICE OR ITS SOLE PLACE OF BUSINESS IS (OR THE PRINCIPAL RESIDENCE IF
SUCH GRANTOR IS A NATURAL PERSON), AND FOR THE ONE-YEAR PERIOD PRECEDING THE
DATE HEREOF HAS BEEN, LOCATED.

 

(II)           THE FULL LEGAL NAME OF SUCH GRANTOR IS AS SET FORTH ON SCHEDULE
4.01(A) AND IT HAS NOT DONE IN THE LAST FIVE (5) YEARS, AND DOES NOT DO,
BUSINESS UNDER ANY OTHER NAME (INCLUDING ANY TRADE-NAME OR FICTITIOUS BUSINESS
NAME) EXCEPT FOR THOSE NAMES SET FORTH ON SCHEDULE 4.01(B) (AS SUCH SCHEDULE MAY
BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME);

 

(III)          EXCEPT AS PROVIDED ON SCHEDULE 4.01(C), IT HAS NOT CHANGED ITS
NAME, JURISDICTION OF ORGANIZATION, CHIEF EXECUTIVE OFFICE OR SOLE PLACE OF
BUSINESS (OR PRINCIPAL RESIDENCE IF SUCH GRANTOR IS A NATURAL PERSON) OR ITS
CORPORATE STRUCTURE IN ANY WAY (E.G., BY MERGER, CONSOLIDATION, CHANGE IN
CORPORATE FORM OR OTHERWISE) WITHIN THE PAST FIVE (5) YEARS;

 

(IV)          WHEN EXECUTED AND DELIVERED, THIS AGREEMENT WILL BE EFFECTIVE TO
CREATE A FAVOR OF THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES,
A VALID AND ENFORECEABLE SECURITY INTEREST IN THE COLLATERAL;

 

9

--------------------------------------------------------------------------------


 

(V)           WHEN FINANCING STATEMENTS IN THE APPROPRIATE FORM ARE FILED IN THE
OFFICES SPECIFIED ON SCHEDULE 4.01(D), THIS AGREEMENT WILL CREATE A PERFECTED
SECURITY INTEREST IN ALL RIGHT, TITLE AND INTEREST OF THE GRANTORS IN THE
COLLATERAL TO THE EXTENT PERFECTION CAN BE OBTAINED BY FILING FINANCING
STATEMENTS UNDER THE UCC IN EFFECT IN SUCH JURISDICTION, PRIOR AND SUPERIOR IN
RIGHT TO ANY OTHER PERSON, EXCEPT FOR PERMITTED LIENS;

 

(VI)          WHEN FINANCING STATEMENTS IN THE APPROPRIATE FORM ARE FILED IN THE
OFFICES SPECIFIED ON SCHEDULE 4.01(D) AND WHEN FILINGS IN THE APPROPRIATE FORM
ARE MADE WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED
STATES COPYRIGHT OFFICE IN RESPECT OF INTELLECTUAL PROPERTY SPECIFIED IN SUCH
FILINGS, THIS AGREEMENT WILL CREATE A PERFECTED SECURITY INTEREST IN ALL RIGHT,
TITLE AND INTEREST OF THE GRANTORS IN SUCH INTELLECTUAL PROPERTY TO THE EXTENT
PERFECTION CAN BE OBTAINED BY SUCH FILINGS, PRIOR AND SUPERIOR IN RIGHT TO ANY
OTHER PERSON, EXCEPT FOR PERMITTED LIENS;

 

(VII)         NONE OF THE COLLATERAL CONSTITUTES, OR IS THE PROCEEDS OF, “FARM
PRODUCTS” (AS DEFINED IN THE UCC);

 

(VIII)        IT DOES NOT OWN ANY “AS EXTRACTED COLLATERAL” (AS DEFINED IN THE
UCC) OR ANY TIMBER TO BE CUT; AND

 

(IX)           SUCH GRANTOR HAS BEEN DULY ORGANIZED AS AN ENTITY OF THE TYPE AS
SET FORTH OPPOSITE SUCH GRANTOR’S NAME ON SCHEDULE 4.01(A) SOLELY UNDER THE LAWS
OF THE JURISDICTION AS SET FORTH OPPOSITE SUCH GRANTOR’S NAME ON SCHEDULE
4.01(A) AND REMAINS DULY EXISTING AS SUCH. SUCH GRANTOR HAS NOT FILED ANY
CERTIFICATES OF DOMESTICATION, TRANSFER OR CONTINUANCE IN ANY OTHER
JURISDICTION.

 

(b)           Covenants and Agreements. Each Grantor hereby covenants and agrees
that:

 

(I)            EXCEPT FOR THE SECURITY INTEREST CREATED BY THIS AGREEMENT, IT
SHALL NOT CREATE OR SUFFER TO EXIST ANY LIEN UPON OR WITH RESPECT TO ANY OF THE
COLLATERAL, EXCEPT PERMITTED LIENS, AND SUCH GRANTOR SHALL DEFEND THE COLLATERAL
AGAINST ALL PERSONS AT ANY TIME CLAIMING ANY INTEREST THEREIN; AND

 

(II)           IT SHALL NOT CHANGE SUCH GRANTOR’S NAME, IDENTITY, CORPORATE
STRUCTURE (E.G., BY MERGER, CONSOLIDATION, CHANGE IN CORPORATE FORM OR
OTHERWISE), SOLE PLACE OF BUSINESS (OR PRINCIPAL RESIDENCE IF SUCH GRANTOR IS A
NATURAL PERSON), CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION OR JURISDICTION OF
ORGANIZATION OR ESTABLISH ANY TRADE NAMES UNLESS IT SHALL HAVE (A) NOTIFIED THE
COLLATERAL AGENT IN WRITING, BY EXECUTING AND DELIVERING TO THE COLLATERAL AGENT
A COMPLETED PLEDGE SUPPLEMENT, SUBSTANTIALLY IN THE FORM OF EXHIBIT A ATTACHED
HERETO, TOGETHER WITH ALL SUPPLEMENTS TO SCHEDULES THERETO, AT LEAST FIFTEEN
(15) DAYS PRIOR TO ANY SUCH CHANGE OR ESTABLISHMENT, IDENTIFYING SUCH NEW
PROPOSED NAME, IDENTITY, CORPORATE STRUCTURE, SOLE PLACE OF BUSINESS (OR
PRINCIPAL RESIDENCE IF SUCH GRANTOR IS A NATURAL PERSON), CHIEF EXECUTIVE
OFFICE, JURISDICTION OF ORGANIZATION OR TRADE NAME AND PROVIDING SUCH OTHER
INFORMATION IN CONNECTION THEREWITH AS THE COLLATERAL AGENT MAY REASONABLY
REQUEST AND (B) TAKEN ALL ACTIONS NECESSARY OR ADVISABLE TO MAINTAIN THE
CONTINUOUS VALIDITY, PERFECTION AND THE SAME OR BETTER PRIORITY OF THE
COLLATERAL AGENT’S SECURITY INTEREST IN THE COLLATERAL INTENDED TO BE GRANTED
AND AGREED TO HEREBY.

 

10

--------------------------------------------------------------------------------


 

Section 4.02           Equipment and Inventory.

 


(A)           REPRESENTATIONS AND WARRANTIES. EACH GRANTOR REPRESENTS AND
WARRANTS, ON THE CLOSING DATE AND ON EACH CREDIT DATE, THAT:

 

(i)            all of the Equipment and Inventory (other than vehicles) included
in the Collateral is kept only at the locations specified in Schedule 4.02 (as
such schedule may be amended or supplemented from time to time); and

 

(ii)           none of the Inventory or Equipment of such Grantor included in
the Collateral and with a value in excess of $250,000 in the aggregate is in the
possession of an issuer of a negotiable document (as defined in Section 7-104 of
the UCC) therefor or otherwise in the possession of a bailee or a warehouseman
(other than Inventory in transit in the ordinary course and other than in
connection with repairs in the ordinary course) and other than Collateral with
respect to which Section 4.02(b)(iv) has been complied with.

 


(B)           COVENANTS AND AGREEMENTS. EACH GRANTOR COVENANTS AND AGREES THAT:

 

(I)            IT SHALL KEEP THE EQUIPMENT, INVENTORY AND ANY DOCUMENTS
EVIDENCING ANY EQUIPMENT AND INVENTORY IN THE LOCATIONS SPECIFIED ON
SCHEDULE 4.02 (AS SUCH SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO
TIME) UNLESS IT SHALL HAVE NOTIFIED THE COLLATERAL AGENT IN WRITING, BY
EXECUTING AND DELIVERING TO THE COLLATERAL AGENT A COMPLETED PLEDGE SUPPLEMENT,
SUBSTANTIALLY IN THE FORM OF EXHIBIT A ATTACHED HERETO, TOGETHER WITH ALL
SUPPLEMENTS TO SCHEDULES THERETO, AT LEAST THIRTY (30) DAYS PRIOR TO ANY CHANGE
IN LOCATIONS, IDENTIFYING SUCH NEW LOCATIONS AND PROVIDING SUCH OTHER
INFORMATION IN CONNECTION THEREWITH AS THE COLLATERAL AGENT MAY REASONABLY
REQUEST;

 

(II)           IF ANY GRANTOR’S EQUIPMENT OR INVENTORY (OTHER THAN EQUIPMENT OR
INVENTORY IN TRANSIT OR OUT FOR REPAIRS IN THE ORDINARY COURSE OF BUSINESS) IS
IN POSSESSION OR CONTROL OF ANY THIRD PARTY, SUCH GRANTOR SHALL JOIN WITH THE
COLLATERAL AGENT IN NOTIFYING THE THIRD PARTY OF THE COLLATERAL AGENT’S SECURITY
INTEREST AND IF REASONABLY REQUESTED BY THE COLLATERAL AGENT SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN AN ACKNOWLEDGEMENT FROM THE THIRD
PARTY THAT IT IS HOLDING THE EQUIPMENT AND INVENTORY FOR THE BENEFIT OF THE
COLLATERAL AGENT;

 

(III)          IT SHALL KEEP CORRECT AND ACCURATE RECORDS OF THE INVENTORY, AS
IS CUSTOMARILY MAINTAINED UNDER SIMILAR CIRCUMSTANCES BY PERSONS OF ESTABLISHED
REPUTATION ENGAGED IN SIMILAR BUSINESS, AND IN ANY EVENT IN CONFORMITY WITH
GAAP; AND

 

(IV)          IF ANY EQUIPMENT OR INVENTORY IS IN POSSESSION OR CONTROL OF ANY
THIRD PARTY, ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, EACH GRANTOR SHALL JOIN WITH THE COLLATERAL AGENT IN NOTIFYING
THE THIRD PARTY OF THE COLLATERAL AGENT’S SECURITY INTEREST AND OBTAINING AN
ACKNOWLEDGMENT FROM THE THIRD PARTY THAT IT IS HOLDING THE EQUIPMENT AND
INVENTORY FOR THE BENEFIT OF THE COLLATERAL AGENT.

 

Section 4.03           Receivables.

 


(A)           REPRESENTATIONS AND WARRANTIES. EACH GRANTOR REPRESENTS AND
WARRANTS, ON THE CLOSING DATE AND ON EACH CREDIT DATE, THAT NO RECEIVABLE IS
EVIDENCED BY, OR CONSTITUTES, AN INSTRUMENT OR

 

11

--------------------------------------------------------------------------------


 


CHATTEL PAPER WHICH HAS NOT BEEN DELIVERED TO, OR OTHERWISE SUBJECTED TO THE
CONTROL OF, THE COLLATERAL AGENT TO THE EXTENT REQUIRED BY, AND IN ACCORDANCE
WITH SECTION 4.03(C).

 


(B)           COVENANTS AND AGREEMENTS:  EACH GRANTOR HEREBY COVENANTS AND
AGREES THAT IT SHALL CONTINUE TO COLLECT ALL AMOUNTS DUE OR TO BECOME DUE TO
SUCH GRANTOR UNDER THE RECEIVABLES AND ANY SUPPORTING OBLIGATION.
NOTWITHSTANDING THE FOREGOING, THE COLLATERAL AGENT SHALL HAVE THE RIGHT AT ANY
TIME AFTER AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT TO:  (1) NOTIFY, OR
REQUIRE ANY GRANTOR TO NOTIFY, ANY ACCOUNT DEBTOR OF THE COLLATERAL AGENT’S
SECURITY INTEREST IN THE RECEIVABLES AND ANY SUPPORTING OBLIGATION AND DIRECT
THE ACCOUNT DEBTORS UNDER ANY RECEIVABLES TO MAKE PAYMENT OF ALL AMOUNTS DUE OR
TO BECOME DUE TO SUCH GRANTOR THEREUNDER DIRECTLY TO THE COLLATERAL AGENT; (2)
NOTIFY, OR REQUIRE ANY GRANTOR TO NOTIFY, EACH PERSON MAINTAINING A LOCKBOX OR
SIMILAR ARRANGEMENT TO WHICH ACCOUNT DEBTORS UNDER ANY RECEIVABLES HAVE BEEN
DIRECTED TO MAKE PAYMENT TO REMIT ALL AMOUNTS REPRESENTING COLLECTIONS ON CHECKS
AND OTHER PAYMENT ITEMS FROM TIME TO TIME SENT TO OR DEPOSITED IN SUCH LOCKBOX
OR OTHER ARRANGEMENT DIRECTLY TO THE COLLATERAL AGENT; AND (3) ENFORCE, AT THE
EXPENSE OF SUCH GRANTOR, COLLECTION OF ANY SUCH RECEIVABLES AND TO ADJUST,
SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT THEREOF, IN THE SAME MANNER AND TO
THE SAME EXTENT AS SUCH GRANTOR MIGHT HAVE DONE. IF THE COLLATERAL AGENT
NOTIFIES ANY GRANTOR THAT IT HAS ELECTED TO COLLECT THE RECEIVABLES IN
ACCORDANCE WITH THE PRECEDING SENTENCE, ANY PAYMENTS OF RECEIVABLES RECEIVED BY
SUCH GRANTOR SHALL BE FORTHWITH (AND IN ANY EVENT WITHIN TWO (2) BUSINESS DAYS)
DEPOSITED BY SUCH GRANTOR IN THE EXACT FORM RECEIVED, DULY INDORSED BY SUCH
GRANTOR TO THE COLLATERAL AGENT IF REQUIRED, IN THE COLLATERAL ACCOUNT
MAINTAINED UNDER THE SOLE DOMINION AND CONTROL OF THE COLLATERAL AGENT, AND
UNTIL SO TURNED OVER, ALL AMOUNTS AND PROCEEDS (INCLUDING CHECKS AND OTHER
INSTRUMENTS) RECEIVED BY SUCH GRANTOR IN RESPECT OF THE RECEIVABLES, ANY
SUPPORTING OBLIGATION OR COLLATERAL SUPPORT SHALL BE RECEIVED IN TRUST FOR THE
BENEFIT OF THE COLLATERAL AGENT HEREUNDER AND SHALL BE SEGREGATED FROM OTHER
FUNDS OF SUCH GRANTOR AND SUCH GRANTOR SHALL NOT ADJUST, SETTLE OR COMPROMISE
THE AMOUNT OR PAYMENT OF ANY RECEIVABLE, OR RELEASE WHOLLY OR PARTLY ANY ACCOUNT
DEBTOR OR OBLIGOR THEREOF, OR ALLOW ANY CREDIT OR DISCOUNT THEREON.
NOTWITHSTANDING ANY OF THE FOREGOING TO THE CONTRARY, THE COLLATERAL AGENT SHALL
NOT BE PERMITTED TO TAKE ANY OF THE FOREGOING ACTIONS TO THE EXTENT THEY WOULD
BE PROHIBITED BY APPLICABLE LAW OR GOVERNMENTAL AUTHORIZATION.

 


(C)           DELIVERY AND CONTROL OF RECEIVABLES. WITH RESPECT TO ANY
RECEIVABLES IN EXCESS OF $250,000 INDIVIDUALLY OR $500,000 IN THE AGGREGATE THAT
IS EVIDENCED BY, OR CONSTITUTES, CHATTEL PAPER OR INSTRUMENTS, EACH GRANTOR
SHALL CAUSE EACH ORIGINALLY EXECUTED COPY THEREOF TO BE DELIVERED TO THE
COLLATERAL AGENT (OR ITS AGENT OR DESIGNEE) APPROPRIATELY INDORSED TO THE
COLLATERAL AGENT OR INDORSED IN BLANK:  (I) WITH RESPECT TO ANY SUCH RECEIVABLES
IN EXISTENCE ON THE DATE HEREOF, ON OR PRIOR TO THE DATE HEREOF AND (II) WITH
RESPECT TO ANY SUCH RECEIVABLES HEREAFTER ARISING, WITHIN TEN (10) DAYS OF SUCH
GRANTOR ACQUIRING RIGHTS THEREIN. WITH RESPECT TO ANY RECEIVABLES IN EXCESS OF
$250,000 INDIVIDUALLY OR $500,000 IN THE AGGREGATE WHICH WOULD CONSTITUTE
“ELECTRONIC CHATTEL PAPER” UNDER ARTICLE 9 OF THE UCC, EACH GRANTOR SHALL TAKE
ALL STEPS REASONABLY REQUESTED BY THE COLLATERAL AGENT TO GIVE THE COLLATERAL
AGENT CONTROL OVER SUCH RECEIVABLES (WITHIN THE MEANING OF SECTION 9-105 OF THE
UCC):  (I) WITH RESPECT TO ANY SUCH RECEIVABLES IN EXISTENCE ON THE DATE HEREOF,
ON OR PRIOR TO THE DATE HEREOF AND (II) WITH RESPECT TO ANY SUCH RECEIVABLES
HEREAFTER ARISING, WITHIN TEN (10) DAYS OF SUCH GRANTOR ACQUIRING RIGHTS
THEREIN. ANY RECEIVABLE NOT OTHERWISE REQUIRED TO BE DELIVERED OR SUBJECTED TO
THE CONTROL OF THE COLLATERAL AGENT IN ACCORDANCE WITH THIS SUBSECTION (C) SHALL
BE DELIVERED OR SUBJECTED TO SUCH CONTROL UPON THE REASONABLE REQUEST OF THE
COLLATERAL AGENT.

 

Section 4.04           Investment Related Property.

 


(A)           COVENANTS AND AGREEMENTS. EACH GRANTOR HEREBY COVENANTS AND AGREES
THAT:

 

(I)            IN THE EVENT IT ACQUIRES RIGHTS IN ANY INVESTMENT RELATED
PROPERTY AFTER THE DATE HEREOF, IT SHALL DELIVER TO THE COLLATERAL AGENT, NO
LESS FREQUENTLY THAN ON A

 

12

--------------------------------------------------------------------------------


 

QUARTERLY BASIS OR AS OTHERWISE EXPRESSLY REQUIRED BY THE CREDIT AGREEMENT, A
COMPLETED PLEDGE SUPPLEMENT, SUBSTANTIALLY IN THE FORM OF EXHIBIT A ATTACHED
HERETO, TOGETHER WITH ALL SUPPLEMENTS TO SCHEDULES THERETO, REFLECTING SUCH NEW
INVESTMENT RELATED PROPERTY AND ALL OTHER INVESTMENT RELATED PROPERTY.
NOTWITHSTANDING THE FOREGOING, IT IS UNDERSTOOD AND AGREED THAT THE SECURITY
INTEREST OF THE COLLATERAL AGENT SHALL ATTACH TO ALL INVESTMENT RELATED PROPERTY
IMMEDIATELY UPON ANY GRANTOR’S ACQUISITION OF RIGHTS THEREIN AND SHALL NOT BE
AFFECTED BY THE FAILURE OF ANY GRANTOR TO DELIVER A SUPPLEMENT TO SCHEDULE 4.05
AS REQUIRED HEREBY;

 

(II)           EXCEPT AS PROVIDED IN THE NEXT SENTENCE, IN THE EVENT SUCH
GRANTOR RECEIVES ANY DIVIDENDS, INTEREST OR DISTRIBUTIONS ON ANY INVESTMENT
RELATED PROPERTY, OR ANY SECURITIES OR OTHER PROPERTY UPON THE MERGER,
CONSOLIDATION, LIQUIDATION OR DISSOLUTION OF ANY ISSUER OF ANY INVESTMENT
RELATED PROPERTY, THEN (A) SUCH DIVIDENDS, INTEREST OR DISTRIBUTIONS AND
SECURITIES OR OTHER PROPERTY SHALL BE INCLUDED IN THE DEFINITION OF COLLATERAL
WITHOUT FURTHER ACTION AND (B) SUCH GRANTOR SHALL PROMPTLY TAKE ALL STEPS, IF
ANY, REASONABLY REQUESTED BY THE COLLATERAL AGENT TO ENSURE THE VALIDITY,
PERFECTION, PRIORITY AND, IF APPLICABLE, CONTROL OF THE COLLATERAL AGENT OVER
SUCH INVESTMENT RELATED PROPERTY (INCLUDING, WITHOUT LIMITATION, DELIVERY
THEREOF TO THE COLLATERAL AGENT) AND PENDING ANY SUCH ACTION SUCH GRANTOR SHALL
BE DEEMED TO HOLD SUCH DIVIDENDS, INTEREST, DISTRIBUTIONS, SECURITIES OR OTHER
PROPERTY IN TRUST FOR THE BENEFIT OF THE COLLATERAL AGENT AND SHALL SEGREGATE
SUCH DIVIDENDS, DISTRIBUTIONS, SECURITIES OR OTHER PROPERTY FROM ALL OTHER
PROPERTY OF SUCH GRANTOR. NOTWITHSTANDING THE FOREGOING, SO LONG AS NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE COLLATERAL AGENT AUTHORIZES
EACH GRANTOR TO RETAIN ALL ORDINARY CASH DIVIDENDS AND DISTRIBUTIONS PAID IN THE
NORMAL COURSE OF THE BUSINESS OF THE ISSUER AND CONSISTENT WITH THE PAST
PRACTICE OF THE ISSUER AND ALL SCHEDULED PAYMENTS OF INTEREST;

 

(III)          EACH GRANTOR CONSENTS TO THE GRANT BY EACH OTHER GRANTOR TO THE
COLLATERAL AGENT OF A SECURITY INTEREST IN ALL INVESTMENT RELATED PROPERTY.

 


(B)           DELIVERY AND CONTROL.

 

(I)            EACH GRANTOR AGREES THAT WITH RESPECT TO ANY INVESTMENT RELATED
PROPERTY IN WHICH IT CURRENTLY HAS RIGHTS IT SHALL COMPLY WITH THE PROVISIONS OF
THIS SECTION 4.04(B) ON OR BEFORE THE CREDIT DATE AND WITH RESPECT TO ANY
INVESTMENT RELATED PROPERTY HEREAFTER ACQUIRED BY SUCH GRANTOR IT SHALL COMPLY
WITH THE PROVISIONS OF THIS SECTION 4.04(B) PROMPTLY AFTER ACQUIRING RIGHTS
THEREIN, IN EACH CASE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
COLLATERAL AGENT. WITH RESPECT TO ANY INVESTMENT RELATED PROPERTY THAT IS
REPRESENTED BY A CERTIFICATE OR THAT IS AN “INSTRUMENT” (OTHER THAN ANY
INVESTMENT RELATED PROPERTY CREDITED TO A SECURITIES ACCOUNT) IT SHALL CAUSE
SUCH CERTIFICATE OR INSTRUMENT TO BE DELIVERED TO THE COLLATERAL AGENT, INDORSED
IN BLANK BY AN “EFFECTIVE ENDORSEMENT” (AS DEFINED IN SECTION 8-107 OF THE UCC),
REGARDLESS OF WHETHER SUCH CERTIFICATE CONSTITUTES A “CERTIFICATED SECURITY” FOR
PURPOSES OF THE UCC. WITH RESPECT TO ANY INVESTMENT RELATED PROPERTY THAT IS AN
“UNCERTIFICATED SECURITY” FOR PURPOSES OF THE UCC (OTHER THAN ANY
“UNCERTIFICATED SECURITIES” CREDITED TO A SECURITIES ACCOUNT), IT SHALL CAUSE
THE ISSUER OF SUCH UNCERTIFICATED SECURITY WHICH IS A SUBSIDIARY, AND SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE ANY ISSUER OF SUCH UNCERTIFICATED
SECURITY WHICH IS NOT A SUBSIDIARY, TO EITHER (I) REGISTER THE COLLATERAL AGENT
AS THE REGISTERED OWNER THEREOF ON THE BOOKS AND RECORDS OF THE ISSUER OR (II)
EXECUTE AN UNCERTIFICATED SECURITIES CONTROL AGREEMENT IN A FORM TO BE APPROVED
BY THE COLLATERAL AGENT IN ITS REASONABLE DISCRETION, PURSUANT TO WHICH SUCH
ISSUER AGREES, AFTER THE

 

13

--------------------------------------------------------------------------------


 

OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO COMPLY WITH THE
COLLATERAL AGENT’S INSTRUCTIONS WITH RESPECT TO SUCH UNCERTIFICATED SECURITY
WITHOUT FURTHER CONSENT BY SUCH GRANTOR.

 


(C)           VOTING AND DISTRIBUTIONS.

 

(I)            SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, EXCEPT AS OTHERWISE PROVIDED UNDER THE COVENANTS AND AGREEMENTS
RELATING TO INVESTMENT RELATED PROPERTY IN THIS AGREEMENT OR ELSEWHERE HEREIN OR
IN THE CREDIT AGREEMENT, EACH GRANTOR SHALL BE ENTITLED TO EXERCISE OR REFRAIN
FROM EXERCISING ANY AND ALL VOTING AND OTHER CONSENSUAL RIGHTS PERTAINING TO THE
INVESTMENT RELATED PROPERTY OR ANY PART THEREOF FOR ANY PURPOSE NOT INCONSISTENT
WITH THE TERMS OF THIS AGREEMENT OR THE CREDIT AGREEMENT.

 

(II)           UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF
DEFAULT:

 

(1)           UPON WRITTEN NOTICE FROM THE COLLATERAL AGENT WITH RESPECT
THERETO, ALL RIGHTS OF EACH GRANTOR TO EXERCISE OR REFRAIN FROM EXERCISING THE
VOTING AND OTHER CONSENSUAL RIGHTS WHICH IT WOULD OTHERWISE BE ENTITLED TO
EXERCISE PURSUANT HERETO SHALL CEASE AND ALL SUCH RIGHTS SHALL THEREUPON BECOME
VESTED IN THE COLLATERAL AGENT WHO SHALL THEREUPON HAVE THE SOLE RIGHT TO
EXERCISE SUCH VOTING AND OTHER CONSENSUAL RIGHTS; AND

 

(2)           IN ORDER TO PERMIT THE COLLATERAL AGENT TO EXERCISE THE VOTING AND
OTHER CONSENSUAL RIGHTS WHICH IT MAY BE ENTITLED TO EXERCISE PURSUANT HERETO AND
TO RECEIVE ALL DIVIDENDS AND OTHER DISTRIBUTIONS WHICH IT MAY BE ENTITLED TO
RECEIVE HEREUNDER: (A) UPON THE REQUEST OF THE COLLATERAL AGENT, EACH GRANTOR
SHALL PROMPTLY EXECUTE AND DELIVER (OR CAUSE TO BE EXECUTED AND DELIVERED) TO
THE COLLATERAL AGENT ALL PROXIES, DIVIDEND PAYMENT ORDERS AND OTHER INSTRUMENTS
AS THE COLLATERAL AGENT MAY FROM TIME TO TIME REASONABLY REQUEST AND (B) EACH
GRANTOR ACKNOWLEDGES THAT THE COLLATERAL AGENT MAY UTILIZE THE POWER OF ATTORNEY
SET FORTH IN SECTION 6.01.

 

Section 4.05           Pledged Equity Interests.

 


(A)           REPRESENTATIONS AND WARRANTIES. EACH GRANTOR HEREBY REPRESENTS AND
WARRANTS, ON THE CLOSING DATE AND ON EACH CREDIT DATE, THAT:

 

(I)            SCHEDULE 4.05(A) (AS SUCH SCHEDULE MAY BE AMENDED OR SUPPLEMENTED
FROM TIME TO TIME) SETS FORTH UNDER THE HEADINGS “PLEDGED STOCK, “PLEDGED LLC
INTERESTS,” “PLEDGED PARTNERSHIP INTERESTS” AND “PLEDGED TRUST INTERESTS,”
RESPECTIVELY, ALL OF THE PLEDGED STOCK, PLEDGED LLC INTERESTS, PLEDGED
PARTNERSHIP INTERESTS AND PLEDGED TRUST INTERESTS OWNED BY ANY GRANTOR AND SUCH
PLEDGED EQUITY INTERESTS CONSTITUTE THE PERCENTAGE OF ISSUED AND OUTSTANDING
SHARES OF STOCK, PERCENTAGE OF MEMBERSHIP INTERESTS, PERCENTAGE OF PARTNERSHIP
INTERESTS OR PERCENTAGE OF BENEFICIAL INTEREST OF THE RESPECTIVE ISSUERS THEREOF
INDICATED ON SUCH SCHEDULE;

 

(II)           EXCEPT AS SET FORTH ON SCHEDULE 4.05(B), IT HAS NOT ACQUIRED ANY
EQUITY INTERESTS OF ANOTHER ENTITY OR SUBSTANTIALLY ALL THE ASSETS OF ANOTHER
ENTITY WITHIN THE PAST FIVE (5) YEARS;

 

14

--------------------------------------------------------------------------------


 

(III)          IT IS THE RECORD AND BENEFICIAL OWNER OF THE PLEDGED EQUITY
INTERESTS FREE OF ALL LIENS, RIGHTS OR CLAIMS OF OTHER PERSONS OTHER THAN
PERMITTED LIENS AND THERE ARE NO OUTSTANDING WARRANTS, OPTIONS OR OTHER RIGHTS
TO PURCHASE, OR SHAREHOLDER, VOTING TRUST OR SIMILAR AGREEMENTS OUTSTANDING WITH
RESPECT TO, OR PROPERTY THAT IS CONVERTIBLE INTO, OR THAT REQUIRES THE ISSUANCE
OR SALE OF, ANY PLEDGED EQUITY INTERESTS;

 

(IV)          WITHOUT LIMITING THE GENERALITY OF SECTION 4.01(A)(V), NO CONSENT
OF ANY PERSON INCLUDING ANY OTHER GENERAL OR LIMITED PARTNER, ANY OTHER MEMBER
OF A LIMITED LIABILITY COMPANY, ANY OTHER SHAREHOLDER OR ANY OTHER TRUST
BENEFICIARY IS NECESSARY OR DESIRABLE IN CONNECTION WITH THE CREATION,
PERFECTION OR FIRST PRIORITY STATUS OF THE SECURITY INTEREST OF THE COLLATERAL
AGENT IN ANY PLEDGED EQUITY INTERESTS OR THE EXERCISE BY THE COLLATERAL AGENT OF
THE VOTING OR OTHER RIGHTS PROVIDED FOR IN THIS AGREEMENT OR THE EXERCISE OF
REMEDIES IN RESPECT THEREOF; AND

 

(V)           NONE OF THE PLEDGED LLC INTERESTS NOR PLEDGED PARTNERSHIP
INTERESTS ARE OR REPRESENT INTERESTS IN ISSUERS THAT:  (A) ARE REGISTERED AS
INVESTMENT COMPANIES, (B) ARE DEALT IN OR TRADED ON SECURITIES EXCHANGES OR
MARKETS OR (C) HAVE OPTED TO BE TREATED AS SECURITIES UNDER THE UNIFORM
COMMERCIAL CODE OF ANY JURISDICTION.

 


(B)           COVENANTS AND AGREEMENTS. EACH GRANTOR HEREBY COVENANTS AND AGREES
THAT:

 

(I)            WITHOUT THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT, IT
SHALL NOT VOTE TO ENABLE OR TAKE ANY OTHER ACTION TO:  (A) AMEND, WAIVE ANY
DEFAULT UNDER, BREACH, OR TERMINATE ANY PARTNERSHIP AGREEMENT, LIMITED LIABILITY
COMPANY AGREEMENT, CERTIFICATE OF INCORPORATION, BY-LAWS OR OTHER ORGANIZATIONAL
DOCUMENTS IN ANY WAY THAT ADVERSELY AFFECTS THE VALIDITY, PERFECTION OR PRIORITY
OF THE COLLATERAL AGENT’S SECURITY INTEREST, (B) OTHER THAN AS PERMITTED UNDER
THE CREDIT AGREEMENT, PERMIT ANY ISSUER OF ANY PLEDGED EQUITY INTEREST TO
DISPOSE OF ALL OR A MATERIAL PORTION OF THEIR ASSETS, OR (C) CAUSE ANY ISSUER OF
ANY PLEDGED PARTNERSHIP INTERESTS OR PLEDGED LLC INTERESTS WHICH ARE NOT
SECURITIES (FOR PURPOSES OF THE UCC) ON THE DATE HEREOF TO ELECT OR OTHERWISE
TAKE ANY ACTION TO CAUSE SUCH PLEDGED PARTNERSHIP INTERESTS OR PLEDGED LLC
INTERESTS TO BE TREATED AS SECURITIES FOR PURPOSES OF THE UCC; PROVIDED,
HOWEVER, NOTWITHSTANDING THE FOREGOING, IF ANY ISSUER OF ANY PLEDGED PARTNERSHIP
INTERESTS OR PLEDGED LLC INTERESTS TAKES ANY SUCH ACTION IN VIOLATION OF THE
FOREGOING IN THIS CLAUSE (E), SUCH GRANTOR SHALL PROMPTLY NOTIFY THE COLLATERAL
AGENT IN WRITING OF ANY SUCH ELECTION OR ACTION AND, IN SUCH EVENT, SHALL TAKE
ALL STEPS NECESSARY OR ADVISABLE TO ESTABLISH THE COLLATERAL AGENT’S “CONTROL”
THEREOF;

 

(II)           WITHOUT THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT, IT
SHALL NOT PERMIT ANY ISSUER OF ANY PLEDGED EQUITY INTEREST TO MERGE OR
CONSOLIDATE UNLESS (I) SUCH ISSUER CREATES A SECURITY INTEREST THAT IS PERFECTED
BY A FILED FINANCING STATEMENT (THAT IS NOT EFFECTIVE SOLELY UNDER SECTION 9-508
OF THE UCC) IN COLLATERAL IN WHICH SUCH NEW DEBTOR HAS OR ACQUIRES RIGHTS, AND
(II) ALL THE OUTSTANDING CAPITAL STOCK OR OTHER EQUITY INTERESTS OF THE
SURVIVING OR RESULTING CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP OR
OTHER ENTITY IS, UPON SUCH MERGER OR CONSOLIDATION, PLEDGED HEREUNDER;

 

(III)          EACH GRANTOR CONSENTS TO THE GRANT BY EACH OTHER GRANTOR OF A
SECURITY INTEREST IN ALL INVESTMENT RELATED PROPERTY TO THE COLLATERAL AGENT
AND, WITHOUT LIMITING THE FOREGOING, CONSENTS TO THE TRANSFER OF ANY PLEDGED
PARTNERSHIP INTEREST AND ANY PLEDGED LLC INTEREST TO THE COLLATERAL AGENT OR ITS
NOMINEE FOLLOWING AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT AND TO THE
SUBSTITUTION OF THE COLLATERAL AGENT OR ITS NOMINEE AS A PARTNER IN ANY
PARTNERSHIP OR AS A MEMBER IN ANY LIMITED LIABILITY COMPANY

 

15

--------------------------------------------------------------------------------


 

WITH ALL THE RIGHTS AND POWERS RELATED THERETO FOLLOWING AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT; AND

 

(IV)          IT SHALL NOTIFY THE COLLATERAL AGENT OF ANY DEFAULT UNDER ANY
PLEDGED DEBT THAT HAS CAUSED, EITHER IN ANY CASE OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT.

 

Section 4.06           Pledged Debt.

 


(A)           REPRESENTATIONS AND WARRANTIES. EACH GRANTOR HEREBY REPRESENTS AND
WARRANTS, ON THE CLOSING DATE AND EACH CREDIT DATE, THAT SCHEDULE 4.05(A) (AS
SUCH SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME) SETS FORTH UNDER
THE HEADING “PLEDGED DEBT” ALL OF THE PLEDGED DEBT EVIDENCED BY PROMISSORY
NOTES.

 


(B)           COVENANTS AND AGREEMENTS. EACH GRANTOR HEREBY COVENANTS AND AGREES
THAT IT SHALL NOTIFY THE COLLATERAL AGENT OF ANY DEFAULT UNDER ANY PLEDGED DEBT
THAT HAS CAUSED, EITHER IN ANY INDIVIDUAL CASE OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT.

 

Section 4.07           Investment Accounts.

 


(A)           REPRESENTATIONS AND WARRANTIES. EACH GRANTOR HEREBY REPRESENTS AND
WARRANTS, ON THE CLOSING DATE AND EACH CREDIT DATE, THAT:

 

(I)            SCHEDULE 4.05(A) HERETO (AS SUCH SCHEDULE MAY BE AMENDED OR
SUPPLEMENTED FROM TIME TO TIME) SETS FORTH UNDER THE HEADINGS “SECURITIES
ACCOUNTS” AND “COMMODITIES ACCOUNTS,” RESPECTIVELY, ALL OF THE SECURITIES
ACCOUNTS AND COMMODITIES ACCOUNTS IN WHICH EACH GRANTOR HAS AN INTEREST. EACH
GRANTOR IS THE SOLE ENTITLEMENT HOLDER OF EACH SUCH SECURITIES ACCOUNT AND
COMMODITY ACCOUNT, AND SUCH GRANTOR HAS NOT CONSENTED TO, AND IS NOT OTHERWISE
AWARE OF, ANY PERSON (OTHER THAN THE COLLATERAL AGENT PURSUANT HERETO AND THE
COLLATERAL AGENT PURSUANT TO THE SECOND LIEN CREDIT AGREEMENT) HAVING “CONTROL”
(WITHIN THE MEANINGS OF SECTIONS 8-106 AND 9-106 OF THE UCC) OVER, OR ANY OTHER
INTEREST IN, ANY SUCH SECURITIES ACCOUNT OR COMMODITY ACCOUNT OR SECURITIES OR
OTHER PROPERTY CREDITED THERETO;

 

(II)           SCHEDULE 4.05(A) HERETO (AS SUCH SCHEDULE MAY BE AMENDED OR
SUPPLEMENTED FROM TIME TO TIME) SETS FORTH UNDER THE HEADINGS “DEPOSIT ACCOUNTS”
ALL OF THE DEPOSIT ACCOUNTS IN WHICH EACH GRANTOR HAS AN INTEREST. EACH GRANTOR
IS THE SOLE ACCOUNT HOLDER OF EACH SUCH DEPOSIT ACCOUNT AND SUCH GRANTOR HAS NOT
CONSENTED TO, AND IS NOT OTHERWISE AWARE OF, ANY PERSON (OTHER THAN THE
COLLATERAL AGENT PURSUANT HERETO AND THE COLLATERAL AGENT PURSUANT TO THE SECOND
LIEN CREDIT AGREEMENT) HAVING EITHER SOLE DOMINION AND CONTROL (WITHIN THE
MEANING OF COMMON LAW) OR “CONTROL” (WITHIN THE MEANINGS OF SECTION 9-104 OF THE
UCC) OVER, OR ANY OTHER INTEREST IN, ANY SUCH DEPOSIT ACCOUNT OR ANY MONEY OR
OTHER PROPERTY DEPOSITED THEREIN; AND

 

(III)          TO THE EXTENT REQUIRED BY SECTION 5.15 OF THE CREDIT AGREEMENT,
EACH GRANTOR HAS TAKEN ALL ACTIONS NECESSARY OR OTHERWISE REASONABLY REQUESTED
BY COLLATERAL AGENT, TO: (A) ESTABLISH COLLATERAL AGENT’S “CONTROL” (WITHIN THE
MEANINGS OF SECTIONS 8-106 AND 9-106 OF THE UCC) OVER ANY PORTION OF THE
INVESTMENT RELATED PROPERTY CONSTITUTING CERTIFICATED SECURITIES, UNCERTIFICATED
SECURITIES, SECURITIES ACCOUNTS, SECURITIES ENTITLEMENTS OR COMMODITIES ACCOUNTS
(EACH AS DEFINED IN THE UCC); (B) ESTABLISH THE COLLATERAL AGENT’S “CONTROL”
(WITHIN THE MEANING OF SECTION 9-104 OF THE UCC) OVER ALL DEPOSIT ACCOUNTS; AND
(C) DELIVER ALL INSTRUMENTS TO THE COLLATERAL AGENT.

 

16

--------------------------------------------------------------------------------


 


(B)           DELIVERY AND CONTROL. WITH RESPECT TO ANY INVESTMENT RELATED
PROPERTY CONSISTING OF SECURITIES ACCOUNTS OR SECURITIES ENTITLEMENTS, IT SHALL
CAUSE THE SECURITIES INTERMEDIARY MAINTAINING SUCH SECURITIES ACCOUNT OR
SECURITIES ENTITLEMENT TO ENTER INTO A SECURITIES ACCOUNT CONTROL AGREEMENT IN A
FORM TO BE APPROVED BY THE COLLATERAL AGENT IN ITS REASONABLE DISCRETION
PURSUANT TO WHICH IT SHALL AGREE TO COMPLY WITH THE COLLATERAL AGENT’S
“ENTITLEMENT ORDERS” WITHOUT FURTHER CONSENT BY SUCH GRANTOR AFTER AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT. TO THE EXTENT REQUIRED BY SECTION 5.15
OF THE CREDIT AGREEMENT, WITH RESPECT TO ANY INVESTMENT RELATED PROPERTY THAT IS
A “DEPOSIT ACCOUNT,” IT SHALL CAUSE THE DEPOSITARY INSTITUTION MAINTAINING SUCH
ACCOUNT TO ENTER INTO A DEPOSIT ACCOUNT CONTROL AGREEMENT IN A FORM TO BE
APPROVED BY THE COLLATERAL AGENT IN ITS REASONABLE DISCRETION, PURSUANT TO WHICH
THE COLLATERAL AGENT SHALL HAVE “CONTROL” (WITHIN THE MEANING OF SECTION 9-104
OF THE UCC) OVER SUCH DEPOSIT ACCOUNT. EACH GRANTOR SHALL HAVE ENTERED INTO SUCH
CONTROL AGREEMENT OR AGREEMENTS REQUIRED ABOVE WITH RESPECT TO:  (I) ANY
SECURITIES ACCOUNTS, SECURITIES ENTITLEMENTS OR DEPOSIT ACCOUNTS THAT EXIST ON
THE CLOSING DATE, WITHIN 60 DAYS AFTER THE CLOSING DATE AND (II) ANY SECURITIES
ACCOUNTS, SECURITIES ENTITLEMENTS OR DEPOSIT ACCOUNTS THAT ARE CREATED OR
ACQUIRED AFTER THE CLOSING DATE, AS OF OR PRIOR TO THE DEPOSIT OR TRANSFER OF
ANY SUCH SECURITIES ENTITLEMENTS OR FUNDS, WHETHER CONSTITUTING MONEYS OR
INVESTMENTS, INTO SUCH SECURITIES ACCOUNTS OR DEPOSIT ACCOUNTS.

 


(C)           CERTAIN RIGHTS OF COLLATERAL AGENT. UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, THE COLLATERAL AGENT SHALL HAVE THE
RIGHT, WITHOUT NOTICE TO ANY GRANTOR, TO TRANSFER ALL OR ANY PORTION OF THE
INVESTMENT RELATED PROPERTY TO ITS NAME OR THE NAME OF ITS NOMINEE OR AGENT. IN
ADDITION, THE COLLATERAL AGENT SHALL HAVE THE RIGHT AT ANY TIME, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT NOTICE TO
ANY GRANTOR, TO EXCHANGE ANY CERTIFICATES OR INSTRUMENTS REPRESENTING ANY
INVESTMENT RELATED PROPERTY FOR CERTIFICATES OR INSTRUMENTS OF SMALLER OR LARGER
DENOMINATIONS.


 

Section 4.08           Material Contracts.

 


(A)           REPRESENTATIONS AND WARRANTIES. EACH GRANTOR HEREBY REPRESENTS AND
WARRANTS, ON THE CLOSING DATE AND ON EACH CREDIT DATE, THAT NO MATERIAL CONTRACT
PROHIBITS ASSIGNMENT OR REQUIRES CONSENT OF OR NOTICE TO ANY PERSON IN
CONNECTION WITH THE ASSIGNMENT TO THE COLLATERAL AGENT HEREUNDER, EXCEPT SUCH
CONSENT OR NOTICE AS HAS BEEN GIVEN OR MADE OR IS CURRENTLY SOUGHT PURSUANT TO
SECTION 4.08(B)(VII) HEREOF.

 


(B)           COVENANTS AND AGREEMENTS. EACH GRANTOR HEREBY COVENANTS AND AGREES
THAT:

 

(I)            IN ADDITION TO ANY RIGHTS UNDER THIS AGREEMENT RELATING TO
RECEIVABLES, THE COLLATERAL AGENT MAY AT ANY TIME AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, NOTIFY, OR REQUIRE ANY GRANTOR TO
SO NOTIFY, THE COUNTERPARTY ON ANY MATERIAL CONTRACT OF THE SECURITY INTEREST OF
THE COLLATERAL AGENT THEREIN. IN ADDITION, AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE COLLATERAL AGENT MAY UPON WRITTEN NOTICE
TO THE APPLICABLE GRANTOR, NOTIFY, OR REQUIRE ANY GRANTOR TO NOTIFY, SUCH
COUNTERPARTY TO MAKE ALL PAYMENTS UNDER SUCH MATERIAL CONTRACTS DIRECTLY TO THE
COLLATERAL AGENT; AND

 

(II)           EACH GRANTOR SHALL, WITHIN THIRTY (30) DAYS OF THE DATE HEREOF
WITH RESPECT TO ANY MATERIAL NON-ASSIGNABLE CONTRACT IN EFFECT ON THE DATE
HEREOF AND WITHIN THIRTY (30) DAYS AFTER ENTERING INTO ANY MATERIAL
NON-ASSIGNABLE CONTRACT AFTER THE CLOSING DATE, REQUEST IN WRITING THE CONSENT
OF THE COUNTERPARTY OR COUNTERPARTIES TO THE NON-ASSIGNABLE CONTRACT PURSUANT TO
THE TERMS OF SUCH NON-ASSIGNABLE CONTRACT OR APPLICABLE LAW TO THE ASSIGNMENT OR
GRANTING OF A SECURITY INTEREST IN SUCH NON-ASSIGNABLE CONTRACT OR THE PROPERTY
OR ASSETS OF ANY GRANTOR SUBJECT THERETO, AS THE CASE MAY BE, TO THE

 

17

--------------------------------------------------------------------------------


 

COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, AND USE ITS
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN SUCH CONSENT AS SOON AS PRACTICABLE
THEREAFTER (IT BEING UNDERSTOOD THAT SUCH CONSENT MAY NOT BE OBTAINABLE).

 

Section 4.09           Letter of Credit Rights.

 


(A)           REPRESENTATIONS AND WARRANTIES. EACH GRANTOR HEREBY REPRESENTS AND
WARRANTS, ON THE CLOSING DATE AND ON EACH CREDIT DATE, THAT:

 

(I)            ALL MATERIAL LETTERS OF CREDIT TO WHICH SUCH GRANTOR HAS RIGHTS
IS LISTED ON SCHEDULE 4.09 (AS SUCH SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM
TIME TO TIME) HERETO; AND

 

(II)           IT HAS USED COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE CONSENT
OF EACH ISSUER OF ANY MATERIAL LETTER OF CREDIT TO THE ASSIGNMENT AS COLLATERAL
OF THE PROCEEDS OF THE LETTER OF CREDIT TO THE COLLATERAL AGENT.

 


(B)           COVENANTS AND AGREEMENTS. EACH GRANTOR HEREBY COVENANTS AND AGREES
THAT WITH RESPECT TO ANY LETTER OF CREDIT HEREAFTER ARISING FOR AN AMOUNT IN
EXCESS OF $250,000, IT SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE
CONSENT OF THE ISSUER THEREOF TO THE ASSIGNMENT AS COLLATERAL OF THE PROCEEDS OF
THE LETTER OF CREDIT TO THE COLLATERAL AGENT AND SHALL DELIVER TO THE COLLATERAL
AGENT A COMPLETED PLEDGE SUPPLEMENT, SUBSTANTIALLY IN THE FORM OF EXHIBIT A
ATTACHED HERETO, TOGETHER WITH ALL SUPPLEMENTS TO SCHEDULES THERETO.

 

Section 4.10           Intellectual Property.

 


(A)           REPRESENTATIONS AND WARRANTIES. EXCEPT AS DISCLOSED IN SCHEDULE
4.10(H) (AS SUCH SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME),
EACH GRANTOR HEREBY REPRESENTS AND WARRANTS, ON THE CLOSING DATE AND ON EACH
CREDIT DATE, THAT:

 

(I)            SCHEDULE 4.10 (AS SUCH SCHEDULE MAY BE AMENDED OR SUPPLEMENTED
FROM TIME TO TIME) SETS FORTH A TRUE AND COMPLETE LIST OF (I) ALL UNITED STATES,
STATE AND FOREIGN REGISTRATIONS OF AND APPLICATIONS FOR REGISTERED PATENTS,
REGISTERED TRADEMARKS, AND REGISTERED COPYRIGHTS OWNED BY EACH GRANTOR AND (II)
ALL PATENT LICENSES, TRADEMARK LICENSES, TRADE SECRET LICENSES AND COPYRIGHT
LICENSES MATERIAL TO THE BUSINESS OF BORROWER AND ITS SUBSIDIARIES, TAKEN AS A
WHOLE;

 

(II)           IT IS THE SOLE AND EXCLUSIVE OWNER OF THE ENTIRE RIGHT, TITLE,
AND INTEREST IN AND TO ALL INTELLECTUAL PROPERTY LISTED ON SCHEDULE 4.10 (AS
SUCH SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME); AND

 

(III)          ALL REGISTRATIONS AND APPLICATIONS FOR COPYRIGHTS, PATENTS AND
TRADEMARKS ARE STANDING IN THE NAME OF EACH GRANTOR AND NONE OF THE TRADEMARKS,
PATENTS, COPYRIGHTS OR TRADE SECRETS HAS BEEN LICENSED BY ANY GRANTOR TO ANY
AFFILIATE OR THIRD PARTY, EXCEPT AS DISCLOSED IN SCHEDULE 4.10(B), (D), (F), OR
(G) (AS EACH MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME).

 


(B)           COVENANTS AND AGREEMENTS. EACH GRANTOR HEREBY COVENANTS AND AGREES
AS FOLLOWS:

 

18

--------------------------------------------------------------------------------


 

(I)            IT SHALL NOT DO ANY ACT OR OMIT TO DO ANY ACT WHEREBY ANY OF THE
INTELLECTUAL PROPERTY WHICH IS MATERIAL TO THE BUSINESS OF BORROWER AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE, MAY LAPSE, OR BECOME ABANDONED, DEDICATED TO THE
PUBLIC, OR UNENFORCEABLE, OR WHICH WOULD ADVERSELY AFFECT THE VALIDITY, GRANT,
OR ENFORCEABILITY OF THE SECURITY INTEREST GRANTED THEREIN;

 

(II)           IT SHALL NOT, WITH RESPECT TO ANY TRADEMARKS WHICH ARE MATERIAL
TO THE BUSINESS OF ANY BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, CEASE
THE USE OF ANY OF SUCH TRADEMARKS OR FAIL TO MAINTAIN THE LEVEL OF THE QUALITY
OF PRODUCTS SOLD AND SERVICES RENDERED UNDER ANY OF SUCH TRADEMARKS AT A LEVEL
AT LEAST SUBSTANTIALLY CONSISTENT WITH THE QUALITY OF SUCH PRODUCTS AND SERVICES
AS OF THE DATE HEREOF, AND EACH GRANTOR SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO CAUSE LICENSEES OF SUCH TRADEMARKS USE SUCH CONSISTENT STANDARDS OF
QUALITY;

 

(III)          IT SHALL, WITHIN THIRTY (30) DAYS OF THE CREATION OR ACQUISITION
OF ANY COPYRIGHTABLE WORK WHICH IS MATERIAL TO THE BUSINESS OF GRANTOR, APPLY TO
REGISTER THE COPYRIGHT IN THE UNITED STATES COPYRIGHT OFFICE EXCEPT FOR WORKS
WITH RESPECT TO WHICH THE GRANTOR HAS DETERMINED WITH THE EXERCISE OF ITS
COMMERCIALLY REASONABLE JUDGMENT THAT IT SHALL NOT SO APPLY;

 

(IV)          IT SHALL PROMPTLY NOTIFY THE COLLATERAL AGENT IF IT KNOWS THAT ANY
ITEM OF THE INTELLECTUAL PROPERTY THAT IS MATERIAL TO THE BUSINESS OF BORROWER
AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, MAY BECOME (A) ABANDONED OR DEDICATED TO
THE PUBLIC OR PLACED IN THE PUBLIC DOMAIN, (B) INVALID OR UNENFORCEABLE, OR (C)
SUBJECT TO ANY ADVERSE DETERMINATION OR DEVELOPMENT (INCLUDING THE INSTITUTION
OF PROCEEDINGS) IN ANY ACTION OR PROCEEDING IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE, ANY STATE REGISTRY, ANY
FOREIGN COUNTERPART OF THE FOREGOING, OR ANY COURT;

 

(V)           IT SHALL TAKE COMMERCIALLY REASONABLE STEPS IN THE UNITED STATES
PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE, ANY STATE
REGISTRY OR ANY FOREIGN COUNTERPART OF THE FOREGOING, TO PURSUE ANY APPLICATION
AND MAINTAIN ANY REGISTRATION OF EACH TRADEMARK, PATENT, AND COPYRIGHT OWNED BY
ANY GRANTOR AND MATERIAL TO ITS BUSINESS WHICH IS NOW OR SHALL BECOME INCLUDED
IN THE INTELLECTUAL PROPERTY INCLUDING, BUT NOT LIMITED TO, THOSE ITEMS ON
SCHEDULE 4.10(A), (C) AND (E) (AS EACH MAY BE AMENDED OR SUPPLEMENTED FROM TIME
TO TIME) EXCEPT FOR WORKS WITH RESPECT TO WHICH THE GRANTOR HAS DETERMINED WITH
THE EXERCISE OF ITS COMMERCIALLY REASONABLE JUDGMENT THAT IT SHALL NOT SO APPLY;

 

(VI)          IN THE EVENT THAT ANY INTELLECTUAL PROPERTY OWNED BY OR
EXCLUSIVELY LICENSED TO ANY GRANTOR THAT IS MATERIAL TO THE BUSINESS OF SUCH
GRANTOR IS, TO SUCH GRANTOR’S KNOWLEDGE, INFRINGED, MISAPPROPRIATED, OR DILUTED
BY A THIRD PARTY, SUCH GRANTOR SHALL PROMPTLY TAKE ALL REASONABLE ACTIONS TO
STOP SUCH INFRINGEMENT, MISAPPROPRIATION, OR DILUTION AND PROTECT ITS RIGHTS IN
SUCH INTELLECTUAL PROPERTY INCLUDING, BUT NOT LIMITED TO, THE INITIATION OF A
SUIT FOR INJUNCTIVE RELIEF AND TO RECOVER DAMAGES EXCEPT FOR WORKS WITH RESPECT
TO WHICH THE GRANTOR HAS DETERMINED WITH THE EXERCISE OF ITS COMMERCIALLY
REASONABLE JUDGMENT THAT IT SHALL NOT TAKE SUCH ACTIONS;

 

(VII)         IT SHALL PROMPTLY (BUT IN NO EVENT MORE THAN THIRTY (30) DAYS
AFTER ANY GRANTOR OBTAINS KNOWLEDGE THEREOF) REPORT TO THE COLLATERAL AGENT (I)
THE FILING OF ANY APPLICATION TO REGISTER ANY INTELLECTUAL PROPERTY WITH THE
UNITED STATES PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE,
OR ANY STATE REGISTRY OR FOREIGN

 

19

--------------------------------------------------------------------------------


 

COUNTERPART OF THE FOREGOING (WHETHER SUCH APPLICATION IS FILED BY SUCH GRANTOR
OR THROUGH ANY AGENT, EMPLOYEE, LICENSEE, OR DESIGNEE THEREOF) AND (II) THE
REGISTRATION OF ANY INTELLECTUAL PROPERTY BY ANY SUCH OFFICE, IN EACH CASE BY
EXECUTING AND DELIVERING TO THE COLLATERAL AGENT A COMPLETED PLEDGE SUPPLEMENT,
SUBSTANTIALLY IN THE FORM OF EXHIBIT A ATTACHED HERETO, TOGETHER WITH ALL
SUPPLEMENTS TO SCHEDULES THERETO;

 

(VIII)        IT SHALL, EXECUTE AND DELIVER TO THE COLLATERAL AGENT ANY DOCUMENT
REASONABLY REQUESTED BY THE COLLATERAL AGENT TO ACKNOWLEDGE, CONFIRM, REGISTER,
RECORD, OR PERFECT THE COLLATERAL AGENT’S INTEREST IN ANY PART OF THE
INTELLECTUAL PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED (INCLUDING, BUT
NOT LIMITED TO TRADEMARK SECURITY AGREEMENTS, COPYRIGHT SECURITY AGREEMENTS AND
PATENT SECURITY AGREEMENTS), IN THE FORM OF EXHIBITS B, C AND D, RESPECTIVELY);

 

(IX)           EXCEPT WITH THE PRIOR CONSENT OF THE COLLATERAL AGENT OR AS
PERMITTED UNDER THE CREDIT AGREEMENT, EACH GRANTOR SHALL NOT EXECUTE, AND THERE
WILL NOT BE ON FILE IN ANY PUBLIC OFFICE, ANY FINANCING STATEMENT OR OTHER
DOCUMENT OR INSTRUMENTS, EXCEPT FINANCING STATEMENTS OR OTHER DOCUMENTS OR
INSTRUMENTS FILED OR TO BE FILED IN FAVOR OF THE COLLATERAL AGENT (AS DEFINED IN
THE SECOND LIEN CREDIT AGREEMENT) AND EXCEPT AS PERMITTED IN THE CREDIT
AGREEMENT EACH GRANTOR SHALL NOT SELL, ASSIGN, TRANSFER, LICENSE, GRANT ANY
OPTION, OR CREATE OR SUFFER TO EXIST ANY LIEN UPON OR WITH RESPECT TO THE
INTELLECTUAL PROPERTY, EXCEPT FOR THE LIEN CREATED BY AND UNDER THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS, THE SECOND LIEN CREDIT AGREEMENT AND THE RELATED
DOCUMENTS;

 

(X)            IT SHALL HEREAFTER USE COMMERCIALLY REASONABLE EFFORTS SO AS NOT
TO PERMIT THE INCLUSION IN ANY CONTRACT TO WHICH IT HEREAFTER BECOMES A PARTY OF
ANY PROVISION THAT COULD OR MIGHT IN ANY WAY MATERIALLY IMPAIR OR PREVENT THE
CREATION OF A SECURITY INTEREST IN, OR THE ASSIGNMENT OF, SUCH GRANTOR’S RIGHTS
AND INTERESTS IN ANY PROPERTY INCLUDED WITHIN THE DEFINITIONS OF ANY
INTELLECTUAL PROPERTY ACQUIRED UNDER SUCH CONTRACTS; AND

 

(XI)           IT SHALL CONTINUE TO COLLECT, AT ITS OWN EXPENSE, ALL AMOUNTS DUE
OR TO BECOME DUE TO SUCH GRANTOR IN RESPECT OF THE INTELLECTUAL PROPERTY OR ANY
PORTION THEREOF. IN CONNECTION WITH SUCH COLLECTIONS, EACH GRANTOR MAY TAKE
(AND, AT THE COLLATERAL AGENT’S REASONABLE DIRECTION, AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT SHALL TAKE) SUCH ACTION AS SUCH
GRANTOR OR THE COLLATERAL AGENT MAY DEEM REASONABLY NECESSARY OR ADVISABLE TO
ENFORCE COLLECTION OF SUCH AMOUNTS. NOTWITHSTANDING THE FOREGOING, THE
COLLATERAL AGENT SHALL HAVE THE RIGHT AT ANY TIME, AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO NOTIFY, OR REQUIRE ANY GRANTOR
TO NOTIFY, ANY OBLIGORS WITH RESPECT TO ANY SUCH AMOUNTS OF THE EXISTENCE OF THE
SECURITY INTEREST CREATED HEREBY.

 

Section 4.11           Commercial Tort Claims.

 


(A)           REPRESENTATIONS AND WARRANTIES. EACH GRANTOR HEREBY REPRESENTS AND
WARRANTS, ON THE CLOSING DATE AND ON EACH CREDIT DATE, THAT SCHEDULE 4.11 (AS
SUCH SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME) SETS FORTH ALL
COMMERCIAL TORT CLAIMS WITH A VALUE THAT IS REASONABLY EXPECTED TO BE IN EXCESS
OF $250,000 OF EACH GRANTOR; AND

 


(B)           COVENANTS AND AGREEMENTS. EACH GRANTOR HEREBY COVENANTS AND AGREES
THAT WITH RESPECT TO ANY COMMERCIAL TORT CLAIM WITH A VALUE THAT IS REASONABLY
EXPECTED TO BE IN EXCESS OF $250,000 HEREAFTER ARISING IT SHALL DELIVER TO THE
COLLATERAL AGENT A COMPLETED PLEDGE SUPPLEMENT,

 

20

--------------------------------------------------------------------------------


 


SUBSTANTIALLY IN THE FORM OF EXHIBIT A ATTACHED HERETO, TOGETHER WITH ALL
SUPPLEMENTS TO SCHEDULES THERETO, IDENTIFYING SUCH NEW COMMERCIAL TORT CLAIMS.

 


ARTICLE V

FURTHER ASSURANCES; ADDITIONAL GRANTORS


 

Section 5.01           Further Assurances.

 


(A)           EACH GRANTOR AGREES THAT FROM TIME TO TIME, AT THE EXPENSE OF SUCH
GRANTOR, THAT IT SHALL PROMPTLY EXECUTE AND DELIVER ALL FURTHER INSTRUMENTS AND
DOCUMENTS, AND TAKE ALL FURTHER ACTION, THAT THE COLLATERAL AGENT MAY REASONABLY
REQUEST, IN ORDER TO CREATE AND/OR MAINTAIN THE VALIDITY, PERFECTION OR PRIORITY
OF AND PROTECT ANY SECURITY INTEREST GRANTED OR PURPORTED TO BE GRANTED HEREBY
OR TO ENABLE THE COLLATERAL AGENT TO EXERCISE AND ENFORCE ITS RIGHTS AND
REMEDIES HEREUNDER WITH RESPECT TO ANY COLLATERAL. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, EACH GRANTOR SHALL:


 

(I)            FILE SUCH FINANCING OR CONTINUATION STATEMENTS, OR AMENDMENTS
THERETO, AND EXECUTE AND DELIVER SUCH OTHER AGREEMENTS, INSTRUMENTS,
ENDORSEMENTS, POWERS OF ATTORNEY OR NOTICES, AS THE COLLATERAL AGENT MAY
REASONABLY REQUEST, IN ORDER TO PERFECT AND PRESERVE THE SECURITY INTERESTS
GRANTED OR PURPORTED TO BE GRANTED HEREBY; AND

 

(II)           TAKE ALL ACTIONS REASONABLY REQUESTED BY THE COLLATERAL AGENT TO
ENSURE THE RECORDATION OF APPROPRIATE EVIDENCE OF THE LIENS AND SECURITY
INTEREST GRANTED HEREUNDER IN THE INTELLECTUAL PROPERTY WITH ANY INTELLECTUAL
PROPERTY REGISTRY IN WHICH SAID INTELLECTUAL PROPERTY IS REGISTERED OR IN WHICH
AN APPLICATION FOR REGISTRATION IS PENDING INCLUDING, WITHOUT LIMITATION, THE
UNITED STATES PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE,
THE VARIOUS SECRETARIES OF STATE, AND THE FOREIGN COUNTERPARTS ON ANY OF THE
FOREGOING.

 


(B)           EACH GRANTOR HEREBY AUTHORIZES THE COLLATERAL AGENT TO FILE A
RECORD OR RECORDS, INCLUDING, WITHOUT LIMITATION, FINANCING OR CONTINUATION
STATEMENTS, AND AMENDMENTS THERETO, IN ANY JURISDICTIONS AND WITH ANY FILING
OFFICES AS THE COLLATERAL AGENT MAY DETERMINE, IN ITS SOLE DISCRETION, ARE
NECESSARY OR ADVISABLE TO PERFECT THE SECURITY INTEREST GRANTED TO THE
COLLATERAL AGENT HEREIN. SUCH FINANCING STATEMENTS MAY DESCRIBE THE COLLATERAL
IN THE SAME MANNER AS DESCRIBED HEREIN OR MAY CONTAIN AN INDICATION OR
DESCRIPTION OF COLLATERAL THAT DESCRIBES SUCH PROPERTY IN ANY OTHER MANNER AS
THE COLLATERAL AGENT MAY DETERMINE, IN ITS SOLE DISCRETION, IS NECESSARY,
ADVISABLE OR PRUDENT TO ENSURE THE PERFECTION OF THE SECURITY INTEREST IN THE
COLLATERAL GRANTED TO THE COLLATERAL AGENT HEREIN, INCLUDING, WITHOUT
LIMITATION, DESCRIBING SUCH PROPERTY AS “ALL ASSETS” OR “ALL PERSONAL PROPERTY,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED.”


 


(C)           EACH GRANTOR HEREBY AUTHORIZES THE COLLATERAL AGENT TO MODIFY THIS
AGREEMENT AFTER OBTAINING SUCH GRANTOR’S WRITTEN APPROVAL OF OR SIGNATURE TO
SUCH MODIFICATION BY AMENDING SCHEDULE 4.10 (AS SUCH SCHEDULE MAY BE AMENDED OR
SUPPLEMENTED FROM TIME TO TIME) TO INCLUDE REFERENCE TO ANY RIGHT, TITLE OR
INTEREST IN ANY EXISTING INTELLECTUAL PROPERTY OR ANY INTELLECTUAL PROPERTY
ACQUIRED OR DEVELOPED BY ANY GRANTOR AFTER THE EXECUTION HEREOF OR TO DELETE ANY
REFERENCE TO ANY RIGHT, TITLE OR INTEREST IN ANY INTELLECTUAL PROPERTY IN WHICH
ANY GRANTOR NO LONGER HAS OR CLAIMS ANY RIGHT, TITLE OR INTEREST.


 

Section 5.02           Additional Grantors. From time to time subsequent to the
date hereof, additional Persons may become parties hereto as additional Grantors
(each, an “Additional Grantor”), by executing a Counterpart Agreement. Upon
delivery of any such counterpart agreement to the Collateral

 

21

--------------------------------------------------------------------------------


 

Agent, notice of which is hereby waived by Grantors, each Additional Grantor
shall be a Grantor and shall be as fully a party hereto as if Additional Grantor
were an original signatory hereto. Each Grantor expressly agrees that its
Obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Grantor hereunder, nor by any election of
Collateral Agent not to cause any Subsidiary of Borrower to become an Additional
Grantor hereunder. This Agreement shall be fully effective as to any Grantor
that is or becomes a party hereto regardless of whether any other Person becomes
or fails to become or ceases to be a Grantor hereunder.

 


ARTICLE VI

COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

 

Section 6.01           Power of Attorney. Each Grantor hereby irrevocably
appoints the Collateral Agent (such appointment being coupled with an interest)
as such Grantor’s attorney-in-fact, effective after and during the continuance
of an Event of Default, with full authority in the place and stead of such
Grantor and in the name of such Grantor, the Collateral Agent or otherwise, from
time to time in the Collateral Agent’s discretion to take any action and to
execute any instrument that the Collateral Agent may deem reasonably necessary
or advisable (and to the extent permitted by applicable laws) to accomplish the
purposes of this Agreement, including, without limitation, the following:

 

(A)           TO OBTAIN AND ADJUST INSURANCE REQUIRED TO BE MAINTAINED BY SUCH
GRANTOR OR PAID TO THE COLLATERAL AGENT PURSUANT TO THE CREDIT AGREEMENT;

 

(B)           TO ASK FOR, DEMAND, COLLECT, SUE FOR, RECOVER, COMPOUND, RECEIVE
AND GIVE ACQUITTANCE AND RECEIPTS FOR MONEYS DUE AND TO BECOME DUE UNDER OR IN
RESPECT OF ANY OF THE COLLATERAL;

 

(C)           TO RECEIVE, ENDORSE AND COLLECT ANY DRAFTS OR OTHER INSTRUMENTS,
DOCUMENTS AND CHATTEL PAPER IN CONNECTION WITH CLAUSE (B) ABOVE;

 

(D)           TO FILE ANY CLAIMS OR TAKE ANY ACTION OR INSTITUTE ANY PROCEEDINGS
THAT THE COLLATERAL AGENT MAY DEEM NECESSARY OR DESIRABLE FOR THE COLLECTION OF
ANY OF THE COLLATERAL OR OTHERWISE TO ENFORCE THE RIGHTS OF THE COLLATERAL AGENT
WITH RESPECT TO ANY OF THE COLLATERAL;

 

(E)           TO PREPARE AND FILE ANY UCC FINANCING STATEMENTS AGAINST SUCH
GRANTOR AS DEBTOR;

 

(F)            TO PREPARE, SIGN, AND FILE FOR RECORDATION IN ANY INTELLECTUAL
PROPERTY REGISTRY, APPROPRIATE EVIDENCE OF THE LIEN AND SECURITY INTEREST
GRANTED HEREIN IN THE INTELLECTUAL PROPERTY IN THE NAME OF SUCH GRANTOR AS
DEBTOR;

 

(G)           TO TAKE OR CAUSE TO BE TAKEN ALL ACTIONS NECESSARY TO PERFORM OR
COMPLY OR CAUSE PERFORMANCE OR COMPLIANCE WITH THE TERMS OF THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ACTIONS TO PAY OR DISCHARGE TAXES OR LIENS (OTHER
THAN PERMITTED LIENS) LEVIED OR PLACED UPON OR THREATENED AGAINST THE
COLLATERAL, THE LEGALITY OR VALIDITY THEREOF AND THE AMOUNTS NECESSARY TO
DISCHARGE THE SAME TO BE DETERMINED BY THE COLLATERAL AGENT IN ITS SOLE
DISCRETION, ANY SUCH PAYMENTS MADE BY THE COLLATERAL AGENT TO BECOME OBLIGATIONS
OF SUCH GRANTOR TO THE COLLATERAL AGENT, DUE AND PAYABLE IMMEDIATELY WITHOUT
DEMAND; AND

 

(H)           GENERALLY TO SELL, TRANSFER, PLEDGE, MAKE ANY AGREEMENT WITH
RESPECT TO OR OTHERWISE DEAL WITH ANY OF THE COLLATERAL AS FULLY AND COMPLETELY
AS THOUGH THE COLLATERAL AGENT WERE THE ABSOLUTE OWNER THEREOF FOR ALL PURPOSES,
AND TO DO, AT THE COLLATERAL AGENT’S OPTION AND

 

22

--------------------------------------------------------------------------------


 

SUCH GRANTOR’S EXPENSE, AT ANY TIME OR FROM TIME TO TIME, ALL ACTS AND THINGS
THAT THE COLLATERAL AGENT DEEMS REASONABLY NECESSARY TO PROTECT, PRESERVE OR
REALIZE UPON THE COLLATERAL AND THE COLLATERAL AGENT’S SECURITY INTEREST THEREIN
IN ORDER TO EFFECT THE INTENT OF THIS AGREEMENT, ALL AS FULLY AND EFFECTIVELY AS
SUCH GRANTOR MIGHT DO.

 

Section 6.02           No Duty on the Part of Collateral Agent or Secured
Parties. The powers conferred on the Collateral Agent hereunder are solely to
protect the interests of the Secured Parties in the Collateral and shall not
impose any duty upon the Collateral Agent or any Secured Party to exercise any
such powers. The Collateral Agent and the Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.

 


ARTICLE VII

REMEDIES


 

Section 7.01           Generally.

 


(A)           IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE
COLLATERAL AGENT MAY EXERCISE IN RESPECT OF THE COLLATERAL, IN ADDITION TO ALL
OTHER RIGHTS AND REMEDIES PROVIDED FOR HEREIN OR OTHERWISE AVAILABLE TO IT AT
LAW OR IN EQUITY, ALL THE RIGHTS AND REMEDIES OF THE COLLATERAL AGENT ON DEFAULT
UNDER THE UCC (WHETHER OR NOT THE UCC APPLIES TO THE AFFECTED COLLATERAL) TO
COLLECT, ENFORCE OR SATISFY ANY SECURED OBLIGATIONS THEN OWING, WHETHER BY
ACCELERATION OR OTHERWISE, AND ALSO MAY PURSUE ANY OF THE FOLLOWING SEPARATELY,
SUCCESSIVELY OR SIMULTANEOUSLY:


 

(I)            REQUIRE ANY GRANTOR TO, AND EACH GRANTOR HEREBY AGREES THAT IT
SHALL AT ITS EXPENSE AND PROMPTLY UPON REQUEST OF THE COLLATERAL AGENT
FORTHWITH, ASSEMBLE ALL OR PART OF THE COLLATERAL AS DIRECTED BY THE COLLATERAL
AGENT AND MAKE IT AVAILABLE TO THE COLLATERAL AGENT AT A PLACE TO BE DESIGNATED
BY THE COLLATERAL AGENT THAT IS REASONABLY CONVENIENT TO BOTH PARTIES;

 

(II)           ENTER ONTO THE PROPERTY WHERE ANY COLLATERAL IS LOCATED AND TAKE
POSSESSION THEREOF WITH OR WITHOUT JUDICIAL PROCESS;

 

(III)          PRIOR TO THE DISPOSITION OF THE COLLATERAL, STORE, PROCESS,
REPAIR OR RECONDITION THE COLLATERAL OR OTHERWISE PREPARE THE COLLATERAL FOR
DISPOSITION IN ANY MANNER TO THE EXTENT THE COLLATERAL AGENT DEEMS APPROPRIATE;
AND

 

(IV)          WITHOUT NOTICE EXCEPT AS SPECIFIED BELOW OR UNDER THE UCC, SELL,
ASSIGN, LEASE, LICENSE (ON AN EXCLUSIVE OR NONEXCLUSIVE BASIS) OR OTHERWISE
DISPOSE OF THE COLLATERAL OR ANY PART THEREOF IN ONE OR MORE PARCELS AT PUBLIC
OR PRIVATE SALE, AT ANY OF THE COLLATERAL AGENT’S OFFICES OR ELSEWHERE, FOR
CASH, ON CREDIT OR FOR FUTURE DELIVERY, AT SUCH TIME OR TIMES AND AT SUCH PRICE
OR PRICES AND UPON SUCH OTHER TERMS AS THE COLLATERAL AGENT MAY DEEM
COMMERCIALLY REASONABLE.

 


(B)           THE COLLATERAL AGENT OR ANY SECURED PARTY MAY BE THE PURCHASER OF
ANY OR ALL OF THE COLLATERAL AT ANY PUBLIC OR PRIVATE (TO THE EXTENT THE PORTION
OF THE COLLATERAL BEING PRIVATELY SOLD IS OF A KIND THAT IS CUSTOMARILY SOLD ON
A RECOGNIZED MARKET OR THE SUBJECT OF WIDELY DISTRIBUTED STANDARD PRICE
QUOTATIONS) SALE IN ACCORDANCE WITH THE UCC AND THE COLLATERAL AGENT, AS
COLLATERAL AGENT FOR AND REPRESENTATIVE OF THE SECURED PARTIES, SHALL BE
ENTITLED, FOR THE PURPOSE OF BIDDING AND MAKING SETTLEMENT

 

23

--------------------------------------------------------------------------------


 


OR PAYMENT OF THE PURCHASE PRICE FOR ALL OR ANY PORTION OF THE COLLATERAL SOLD
AT ANY SUCH SALE MADE IN ACCORDANCE WITH THE UCC, TO USE AND APPLY ANY OF THE
SECURED OBLIGATIONS AS A CREDIT ON ACCOUNT OF THE PURCHASE PRICE FOR ANY
COLLATERAL PAYABLE BY THE COLLATERAL AGENT AT SUCH SALE. EACH PURCHASER AT ANY
SUCH SALE SHALL HOLD THE PROPERTY SOLD ABSOLUTELY FREE FROM ANY CLAIM OR RIGHT
ON THE PART OF ANY GRANTOR, AND EACH GRANTOR HEREBY WAIVES (TO THE EXTENT
PERMITTED BY APPLICABLE LAW) ALL RIGHTS OF REDEMPTION, STAY AND/OR APPRAISAL
WHICH IT NOW HAS OR MAY AT ANY TIME IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR
STATUTE NOW EXISTING OR HEREAFTER ENACTED. EACH GRANTOR AGREES THAT, TO THE
EXTENT NOTICE OF SALE SHALL BE REQUIRED BY LAW, AT LEAST TEN (10) DAYS NOTICE TO
SUCH GRANTOR OF THE TIME AND PLACE OF ANY PUBLIC SALE OR THE TIME AFTER WHICH
ANY PRIVATE SALE IS TO BE MADE SHALL CONSTITUTE REASONABLE NOTIFICATION. THE
COLLATERAL AGENT SHALL NOT BE OBLIGATED TO MAKE ANY SALE OF COLLATERAL
REGARDLESS OF NOTICE OF SALE HAVING BEEN GIVEN. THE COLLATERAL AGENT MAY ADJOURN
ANY PUBLIC OR PRIVATE SALE FROM TIME TO TIME BY ANNOUNCEMENT AT THE TIME AND
PLACE FIXED THEREFOR, AND SUCH SALE MAY, WITHOUT FURTHER NOTICE, BE MADE AT THE
TIME AND PLACE TO WHICH IT WAS SO ADJOURNED. EACH GRANTOR AGREES THAT IT WOULD
NOT BE COMMERCIALLY UNREASONABLE FOR THE COLLATERAL AGENT TO DISPOSE OF THE
COLLATERAL OR ANY PORTION THEREOF BY USING INTERNET SITES THAT PROVIDE FOR THE
AUCTION OF ASSETS OF THE TYPES INCLUDED IN THE COLLATERAL OR THAT HAVE THE
REASONABLE CAPABILITY OF DOING SO, OR THAT MATCH BUYERS AND SELLERS OF ASSETS.
EACH GRANTOR HEREBY WAIVES ANY CLAIMS AGAINST THE COLLATERAL AGENT ARISING BY
REASON OF THE FACT THAT THE PRICE AT WHICH ANY COLLATERAL MAY HAVE BEEN SOLD AT
SUCH A PRIVATE SALE WAS LESS THAN THE PRICE WHICH MIGHT HAVE BEEN OBTAINED AT A
PUBLIC SALE, EVEN IF THE COLLATERAL AGENT ACCEPTS THE FIRST OFFER RECEIVED AND
DOES NOT OFFER SUCH COLLATERAL TO MORE THAN ONE OFFEREE. IF THE PROCEEDS OF ANY
SALE OR OTHER DISPOSITION OF THE COLLATERAL ARE INSUFFICIENT TO PAY ALL THE
SECURED OBLIGATIONS, GRANTORS SHALL BE LIABLE FOR THE DEFICIENCY AND THE FEES OF
ANY ATTORNEYS EMPLOYED BY THE COLLATERAL AGENT TO COLLECT SUCH DEFICIENCY. EACH
GRANTOR FURTHER AGREES THAT A BREACH OF ANY OF THE COVENANTS CONTAINED IN THIS
SECTION WILL CAUSE IRREPARABLE INJURY TO THE COLLATERAL AGENT, THAT THE
COLLATERAL AGENT HAS NO ADEQUATE REMEDY AT LAW IN RESPECT OF SUCH BREACH AND, AS
A CONSEQUENCE, THAT EACH AND EVERY COVENANT CONTAINED IN THIS SECTION SHALL BE
SPECIFICALLY ENFORCEABLE AGAINST SUCH GRANTOR, AND SUCH GRANTOR HEREBY WAIVES
AND AGREES NOT TO ASSERT ANY DEFENSES AGAINST AN ACTION FOR SPECIFIC PERFORMANCE
OF SUCH COVENANTS EXCEPT FOR A DEFENSE THAT NO DEFAULT HAS OCCURRED GIVING RISE
TO THE SECURED OBLIGATIONS BECOMING DUE AND PAYABLE PRIOR TO THEIR STATED
MATURITIES. NOTHING IN THIS SECTION SHALL IN ANY WAY ALTER THE RIGHTS OF THE
COLLATERAL AGENT HEREUNDER.


 


(C)           THE COLLATERAL AGENT MAY SELL THE COLLATERAL WITHOUT GIVING ANY
WARRANTIES AS TO THE COLLATERAL. THE COLLATERAL AGENT MAY SPECIFICALLY DISCLAIM
OR MODIFY ANY WARRANTIES OF TITLE OR THE LIKE. THIS PROCEDURE WILL NOT BE
CONSIDERED TO ADVERSELY AFFECT THE COMMERCIAL REASONABLENESS OF ANY SALE OF THE
COLLATERAL.


 


(D)           THE COLLATERAL AGENT SHALL HAVE NO OBLIGATION TO MARSHAL ANY OF
THE COLLATERAL.


 

Section 7.02           Application of Proceeds. Except as expressly provided
elsewhere in this Agreement or in the Intercreditor Agreement, all proceeds
received by the Collateral Agent in respect of any sale, any collection from, or
other realization upon all or any part of the Collateral shall be applied in
full or in part by the Collateral Agent against, the Secured Obligations in the
following order of priority:  first, to the payment of all costs and expenses of
such sale, collection or other realization, including reasonable compensation to
the Collateral Agent and its agents and counsel, and all other expenses,
liabilities and advances made or incurred by the Collateral Agent in connection
therewith, and all amounts for which the Collateral Agent is entitled to
indemnification hereunder (in its capacity as the Collateral Agent and not as a
Lender) and all advances made by the Collateral Agent hereunder for the account
of the applicable Grantor, and to the payment of all costs and expenses paid or
incurred by the Collateral Agent in connection with the exercise of any right or
remedy hereunder or under the Credit Agreement, all in accordance with the terms
hereof or thereof; second, to the extent of any excess of such proceeds, to the
payment of all other Secured Obligations for the ratable benefit of the Lenders
and the Lender Counterparties; and third, to the extent of any excess of such
proceeds, to the payment to or upon the

 

24

--------------------------------------------------------------------------------


 

order of such Grantor or to whosoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

 

Section 7.03           Sales on Credit. If Collateral Agent sells any of the
Collateral upon credit, Grantor will be credited only with payments actually
made by purchaser and received by Collateral Agent and applied to indebtedness
of the purchaser. In the event the purchaser fails to pay for the Collateral,
Collateral Agent may resell the Collateral and Grantor shall be credited with
proceeds of the sale.

 

Section 7.04           Deposit Accounts. If any Event of Default shall have
occurred and be continuing, the Collateral Agent may, to the extent permitted by
applicable law, apply the balance from any Deposit Account or instruct the bank
at which any Deposit Account is maintained to pay the balance of any Deposit
Account to or for the benefit of the Collateral Agent.

 

Section 7.05           Investment Related Property. Each Grantor recognizes
that, by reason of certain prohibitions contained in the Securities Act and
applicable state securities laws, the Collateral Agent may be compelled, with
respect to any sale of all or any part of the Investment Related Property
conducted without prior registration or qualification of such Investment Related
Property under the Securities Act and/or such state securities laws, to limit
purchasers to those who will agree, among other things, to acquire the
Investment Related Property for their own account, for investment and not with a
view to the distribution or resale thereof. Each Grantor acknowledges that any
such private sale may be at prices and on terms less favorable than those
obtainable through a public sale without such restrictions (including a public
offering made pursuant to a registration statement under the Securities Act)
and, notwithstanding such circumstances, each Grantor agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Investment Related
Property for the period of time necessary to permit the issuer thereof to
register it for a form of public sale requiring registration under the
Securities Act or under applicable state securities laws, even if such issuer
would, or should, agree to so register it. If the Collateral Agent determines to
exercise its right to sell any or all of the Investment Related Property, upon
written request, each Grantor shall and shall cause each issuer of any Pledged
Stock to be sold hereunder, each partnership and each limited liability company
from time to time to furnish to the Collateral Agent all such information as the
Collateral Agent may request in order to determine the number and nature of
interest, shares or other instruments included in the Investment Related
Property which may be sold by the Collateral Agent in exempt transactions under
the Securities Act and the rules and regulations of the Securities and Exchange
Commission thereunder, as the same are from time to time in effect.

 

Section 7.06           Intellectual Property.

 


(A)           ANYTHING CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, UPON
THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT:


 

(I)            THE COLLATERAL AGENT SHALL HAVE THE RIGHT (BUT NOT THE
OBLIGATION) TO BRING SUIT OR OTHERWISE COMMENCE ANY ACTION OR PROCEEDING IN THE
NAME OF ANY GRANTOR, THE COLLATERAL AGENT OR OTHERWISE, IN THE COLLATERAL
AGENT’S SOLE DISCRETION, TO ENFORCE ANY OF SUCH GRANTOR’S RIGHTS IN ANY
INTELLECTUAL PROPERTY, IN WHICH EVENT SUCH GRANTOR SHALL, AT THE REQUEST OF THE
COLLATERAL AGENT, DO ANY AND ALL LAWFUL ACTS AND EXECUTE ANY AND ALL DOCUMENTS
REQUIRED BY THE COLLATERAL AGENT IN AID OF SUCH ENFORCEMENT AND SUCH GRANTOR
SHALL PROMPTLY, UPON DEMAND, REIMBURSE AND INDEMNIFY THE COLLATERAL AGENT AS
PROVIDED IN ARTICLE 10 OF THE CREDIT AGREEMENT IN CONNECTION WITH THE EXERCISE
OF ITS RIGHTS UNDER THIS SECTION;

 

25

--------------------------------------------------------------------------------


 

(II)           UPON WRITTEN DEMAND FROM THE COLLATERAL AGENT, EACH GRANTOR SHALL
GRANT, ASSIGN, CONVEY OR OTHERWISE TRANSFER TO THE COLLATERAL AGENT AN ABSOLUTE
ASSIGNMENT OF ALL OF SUCH GRANTOR’S RIGHT, TITLE AND INTEREST IN AND TO THE
INTELLECTUAL PROPERTY AND SHALL EXECUTE AND DELIVER TO THE COLLATERAL AGENT SUCH
DOCUMENTS AS ARE NECESSARY OR APPROPRIATE TO CARRY OUT THE INTENT AND PURPOSES
OF THIS AGREEMENT;

 

(III)          EACH GRANTOR AGREES THAT SUCH A GRANT, CONVEYANCE, TRANSFER,
ASSIGNMENT AND/OR RECORDING SHALL BE APPLIED TO REDUCE THE SECURED OBLIGATIONS
OUTSTANDING ONLY TO THE EXTENT THAT THE COLLATERAL AGENT (OR ANY SECURED PARTY)
RECEIVES CASH PROCEEDS IN RESPECT OF THE SALE OF, OR OTHER REALIZATION UPON, THE
INTELLECTUAL PROPERTY; AND

 

(IV)          THE COLLATERAL AGENT SHALL HAVE THE RIGHT TO NOTIFY, OR REQUIRE
EACH GRANTOR TO NOTIFY, ANY OBLIGORS WITH RESPECT TO AMOUNTS DUE OR TO BECOME
DUE TO SUCH GRANTOR IN RESPECT OF THE INTELLECTUAL PROPERTY, OF THE EXISTENCE OF
THE SECURITY INTEREST CREATED HEREIN, TO DIRECT SUCH OBLIGORS TO MAKE PAYMENT OF
ALL SUCH AMOUNTS DIRECTLY TO THE COLLATERAL AGENT, AND, UPON SUCH NOTIFICATION
AND AT THE EXPENSE OF SUCH GRANTOR, TO ENFORCE COLLECTION OF ANY SUCH AMOUNTS
AND TO ADJUST, SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT THEREOF, IN THE SAME
MANNER AND TO THE SAME EXTENT AS SUCH GRANTOR MIGHT HAVE DONE.

 


(B)           IF (I) AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND, BY REASON OF
CURE, WAIVER, MODIFICATION, AMENDMENT OR OTHERWISE, NO LONGER BE CONTINUING,
(II) NO OTHER EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, (III) AN
ASSIGNMENT OR OTHER TRANSFER TO THE COLLATERAL AGENT OF ANY RIGHTS, TITLE AND
INTERESTS IN AND TO THE INTELLECTUAL PROPERTY SHALL HAVE BEEN PREVIOUSLY MADE
AND SHALL HAVE BECOME ABSOLUTE AND EFFECTIVE, AND (IV) THE SECURED OBLIGATIONS
SHALL NOT HAVE BECOME IMMEDIATELY DUE AND PAYABLE, UPON THE WRITTEN REQUEST OF
ANY GRANTOR, THE COLLATERAL AGENT SHALL PROMPTLY EXECUTE AND DELIVER TO SUCH
GRANTOR, AT SUCH GRANTOR’S SOLE COST AND EXPENSE, SUCH ASSIGNMENTS OR OTHER
TRANSFER AS MAY BE NECESSARY TO REASSIGN TO SUCH GRANTOR ANY SUCH RIGHTS, TITLE
AND INTERESTS AS MAY HAVE BEEN ASSIGNED TO THE COLLATERAL AGENT AS AFORESAID,
SUBJECT TO ANY DISPOSITION THEREOF THAT MAY HAVE BEEN MADE BY THE COLLATERAL
AGENT; PROVIDED, AFTER GIVING EFFECT TO SUCH REASSIGNMENT, THE COLLATERAL
AGENT’S SECURITY INTEREST GRANTED PURSUANT HERETO, AS WELL AS ALL OTHER RIGHTS
AND REMEDIES OF THE COLLATERAL AGENT GRANTED HEREUNDER, SHALL CONTINUE TO BE IN
FULL FORCE AND EFFECT; AND PROVIDED FURTHER, THE RIGHTS, TITLE AND INTERESTS SO
REASSIGNED SHALL BE FREE AND CLEAR OF ANY OTHER LIENS GRANTED BY OR ON BEHALF OF
THE COLLATERAL AGENT AND THE SECURED PARTIES.


 


(C)           SOLELY FOR THE PURPOSE OF ENABLING THE COLLATERAL AGENT TO
EXERCISE RIGHTS AND REMEDIES UNDER THIS ARTICLE 7 AND AT SUCH TIME AS THE
COLLATERAL AGENT SHALL BE LAWFULLY ENTITLED TO EXERCISE SUCH RIGHTS AND
REMEDIES, EACH GRANTOR HEREBY GRANTS TO THE COLLATERAL AGENT, TO THE EXTENT IT
HAS THE RIGHT TO DO SO, AN IRREVOCABLE, NONEXCLUSIVE LICENSE (EXERCISABLE
WITHOUT PAYMENT OF ROYALTY OR OTHER COMPENSATION TO SUCH GRANTOR), SUBJECT, IN
THE CASE OF TRADEMARKS, TO SUFFICIENT RIGHTS TO QUALITY CONTROL AND INSPECTION
IN FAVOR OF SUCH GRANTOR TO AVOID THE RISK OF INVALIDATION OF SAID TRADEMARKS,
TO USE, OPERATE UNDER, LICENSE, OR SUBLICENSE ANY INTELLECTUAL PROPERTY NOW
OWNED OR HEREAFTER ACQUIRED BY SUCH GRANTOR, AND WHEREVER THE SAME MAY BE
LOCATED.


 

Section 7.07           Cash Proceeds. In addition to the rights of the
Collateral Agent specified in Section 4.03 with respect to payments of
Receivables, any cash, checks and other near-cash items (collectively, “Cash
Proceeds”)  received by the Collateral Agent (whether from a Grantor or
otherwise):  (i) if no Event of Default shall have occurred and be continuing,
shall be paid by the Collateral Agent to Borrower or as otherwise instructed by
Borrower and (ii) if an Event of Default shall have occurred and be continuing,
may, in the sole discretion of the Collateral Agent, (A) be paid to Borrower,
(B) be held by the Collateral Agent for the ratable benefit of the Secured
Parties, as collateral security for the Secured

 

26

--------------------------------------------------------------------------------


 

Obligations (whether matured or unmatured) and/or (C) then or at any time
thereafter may be applied by the Collateral Agent against the Secured
Obligations then due and owing.

 


ARTICLE VIII

COLLATERAL AGENT


 

The Collateral Agent has been appointed to act as Collateral Agent under the
Credit Agreement by Lenders and, by their acceptance of the benefits hereof, the
other Secured Parties. The Collateral Agent shall be obligated, and shall have
the right hereunder, to make demands, to give notices, to exercise or refrain
from exercising any rights, and to take or refrain from taking any action
(including, without limitation, the release or substitution of Collateral),
solely in accordance with this Agreement and the Credit Agreement. In
furtherance of the foregoing provisions of this Section, each Secured Party, by
its acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Collateral hereunder, it being
understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Collateral Agent for the benefit of the
Secured Parties in accordance with the terms of this Section.

 


ARTICLE IX

CONTINUING SECURITY INTEREST; TRANSFER OF LOANS


 

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the Termination Date, be binding
upon each Grantor, its successors and assigns, and inure, together with the
rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent and its successors, transferees and assigns. Without limiting
the generality of the foregoing, but subject to the terms of the Credit
Agreement, any Lender may assign or otherwise transfer any Loans held by it to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Lenders herein or otherwise. Upon the
Termination Date, the security interest granted hereby shall terminate hereunder
and of record and all rights to the Collateral shall revert to Grantors. Upon
any such termination the Collateral Agent shall, at Grantors’ expense, execute
and deliver to Grantors such documents as Grantors shall reasonably request to
evidence such termination.

 


ARTICLE X

STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM


 

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or otherwise. If any Grantor fails to perform any agreement
contained herein, if an Event of Default has occurred and is continuing, the
Collateral Agent may itself perform, or cause performance of, such agreement,
and the expenses of the Collateral

 

27

--------------------------------------------------------------------------------


 

Agent incurred in connection therewith shall be payable by each Grantor under
Section 10.02 of the Credit Agreement.

 


ARTICLE XI

MISCELLANEOUS.


 

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.01 of the Credit Agreement. No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Loan Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Loan Documents are cumulative to, and not exclusive of, any rights or
remedies otherwise available. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and Grantors and their respective
successors and assigns. No Grantor shall, without the prior written consent of
the Collateral Agent given in accordance with the Credit Agreement, or as
permitted by the Credit Agreement, assign any right, duty or obligation
hereunder. This Agreement and the other Loan Documents embody the entire
agreement and understanding between Grantors and the Collateral Agent and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof. Accordingly, the Loan Documents may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties. This Agreement may be executed in one or more counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

 


THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW AND RULE 327(B) OF THE NEW YORK CIVIL
PRACTICE LAW AND RULES.

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

 

CHEM RX CORPORATION

 

 

 

 

 

By:

   /s/ Jerry Silva

 

 

 

Name: Jerry Silva

 

 

 

Title: Chairman and CEO

 

 

 

 

 

 

B.J.K. INC.

 

 

 

 

 

By:

   /s/ Jerry Silva

 

 

 

Name: Jerry Silva

 

 

 

Title: President and CEO

 

 

 

 

 

 

CHEM RX NEW JERSEY, LLC

 

 

 

 

 

By:

   /s/ Jerry Silva

 

 

 

Name:  Jerry Silva

 

 

 

Title:  President

 

 

 

 

 

 

CHEM RX/SALERNO’S, LLC

 

 

 

 

 

By:

   /s/ Jerry Silva

 

 

 

Name:  Jerry Silva

 

 

 

Title:  President

 

 

 

 

 

 

CHEMRX-BOCA RATON, LLC

 

 

 

 

 

By:

   /s/ Jerry Silva

 

 

 

Name:  Jerry Silva

 

 

 

Title:  President

 

 

 

 

 

 

CHEMRX CARE, LLC

 

 

 

 

 

By:

   /s/ Jerry Silva

 

 

 

Name:  Jerry Silva

 

 

 

Title:  President

 

 

29

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE,
NEW YORK AGENCY,

 

as the Collateral Agent

 

 

 

 

 

By:

   /s/ Doug Cornett

 

 

 

Name:  Doug Cornett

 

 

 

Title:  Authorized Signatory

 

 

30

--------------------------------------------------------------------------------